Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST (Exact name of registrant as specified in charter) ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Address of principal executive offices) D. RUSSELL MORGAN, ESQ. C/O SENTINEL ASSET MANAGEMENT, INC. ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Name and address of agent for service) Registrant's telephone number, including area code: (802) 229-3113 Date of Fiscal year-end: 12/31/2008 Date of reporting period: 7/1/2007 - 6/30/2008 SENTINEL VP BALANCED FUND ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 7, 2008 Meeting Type: Annual Record Date: DEC 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT OF THE FOLLOWING NOMINEE For For Management TO THE BOARD OF DIRECTORS: BLYTHE J. MCGARVIE 2 RE-APPOINTMENT OF THE FOLLOWING NOMINEE For For Management TO THE BOARD OF DIRECTORS: SIR MARK MOODY-STUART 3 AMENDMENT OF THE BYE-LAWS OF ACCENTURE For For Management LTD, WHICH WOULD ENABLE ACCENTURE TO DELIVER FUTURE COPIES OF OUR PROXY MATERIALS TO SHAREHOLDERS ELECTRONICALLY BY POSTING THESE MATERIALS ON AN INTERNET WEBSITE AND NOTIFYING OUR SHAREHOLDERS OF THE POSTING. 4 Ratify Auditors For For Management ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For Against Management 5 Elect Director Shantanu Narayen For For Management 6 Elect Director Delbert W. Yocam For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell II For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Muñoz For For Management 8 Elect Director Michael E. Szymanczyk For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 11 Provide for Cumulative Voting Against For Shareholder 12 Adopt the Marketing and Advertising Against Against Shareholder Provisions of the U.S. Master Settlement Agreement Globally 13 Cease Advertising Campaigns Oriented to Against Against Shareholder Prevent Youth Smoking 14 Implement the "Two Cigarette" Marketing Against Against Shareholder Approach 15 Adopt Principles for Health Care Reform Against Against Shareholder AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMX Security ID: 02364W105 Meeting Date: APR 29, 2008 Meeting Type: Special Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPOINTMENT OR, AS THE CASE MAY BE, For For Management REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES L SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. 2 APPOINTMENT OF DELEGATES TO EXECUTE AND, For For Management IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. AMERICAN EXPRESS CO. Ticker: AXP Security ID: Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel F. Akerson For For Management Elect Director Charlene Barshefsky For For Management Elect Director Ursula M. Burns For For Management Elect Director Kenneth I. Chenault For For Management Elect Director Peter Chernin For For Management Elect Director Jan Leschly For For Management Elect Director Richard C. Levin For For Management Elect Director Richard A. McGinn For For Management Elect Director Edward D. Miller For For Management Elect Director Steven S Reinemund For For Management Elect Director Robert D. Walter For For Management Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Require Majority Vote for Non-Contested For Against Management Election 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Provide for Cumulative Voting Against For Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874107 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Martin S. Feldstein For For Management 3 Elect Director Ellen V. Futter For For Management 4 Elect Director Richard C. Holbrooke For For Management 5 Elect Director Fred H. Langhammer For For Management 6 Elect Director George L. Miles, Jr. For For Management 7 Elect Director Morris W. Offit For For Management 8 Elect Director James F. Orr, III For For Management 9 Elect Director Virginia M. Rometty For For Management 10 Elect Director Martin J. Sullivan For For Management 11 Elect Director Michael H. Sutton For For Management 12 Elect Director Edmund S.W. Tse For For Management 13 Elect Director Robert B. Willumstad For For Management 14 Ratify Auditors For For Management 15 Report on Human Rights Policies Relating Against Against Shareholder to Water Use 16 Report on Political Contributions Against Against Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Walker Lewis For For Management 2 Elect Director Siri S. Marshall For For Management 3 Elect Director William H. Turner For For Management 4 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Jerry D. Choate For For Management 4 Elect Director Vance D. Coffman For For Management 5 Elect Director Frederick W. Gluck For For Management 6 Elect Director Frank C. Herringer For For Management 7 Elect Director Gilbert S. Omenn For For Management 8 Elect Director Judith C. Pelham For For Management 9 Elect Director J. Paul Reason For For Management 10 Elect Director Leonard D. Schaeffer For For Management 11 Elect Director Kevin W. Sharer For For Management 12 Ratify Auditors For For Management 13 Reduce Supermajority Vote Requirement Against For Shareholder 14 Report on Animal Welfare Act Violations Against Against Shareholder AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director William F. Aldinger III For For Management 3 Elect Director Gilbert F. Amelio For For Management 4 Elect Director Reuben V. Anderson For For Management 5 Elect Director James H. Blanchard For For Management 6 Elect Director August A. Busch III For For Management 7 Elect Director James P. Kelly For For Management 8 Elect Director Jon C. Madonna For For Management 9 Elect Director Lynn M. Martin For For Management 10 Elect Director John B. McCoy For For Management 11 Elect Director Mary S. Metz For For Management 12 Elect Director Joyce M. Roche For For Management 13 Elect Director Laura D' Andrea Tyson For For Management 14 Elect Director Patricia P. Upton For For Management 15 Ratify Auditors For For Management 16 Report on Political Contributions Against Against Shareholder 17 Exclude Pension Credits from Earnings Against Against Shareholder Performance Measure 18 Require Independent Lead Director Against Against Shareholder 19 Establish SERP Policy Against For Shareholder 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William Barnet, III For For Management 2 Elect Director Frank P. Bramble, Sr. For For Management 3 Elect Director John T. Collins For For Management 4 Elect Director Gary L. Countryman For For Management 5 Elect Director Tommy R. Franks For For Management 6 Elect Director Charles K. Gifford For For Management 7 Elect Director Kenneth D. Lewis For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Walter E. Massey For For Management 10 Elect Director Thomas J. May For For Management 11 Elect Director Patricia E. Mitchell For For Management 12 Elect Director Thomas M. Ryan For For Management 13 Elect Director O. Temple Sloan, Jr. For For Management 14 Elect Director Meredith R. Spangler For For Management 15 Elect Director Robert L. Tillman For For Management 16 Elect Director Jackie M. Ward For For Management 17 Ratify Auditors For For Management 18 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 20 Limit Executive Compensation Against Against Shareholder 21 Provide for Cumulative Voting Against For Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 24 Report on the Equator Principles Against Against Shareholder 25 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights BANK OF NEW YORK MELLON CORP., THE Ticker: BK Security ID: Meeting Date: APR 8, 2008 Meeting Type: Annual Record Date: FEB 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank J. Biondi, Jr. For For Management Elect Director Ruth E. Bruch For For Management Elect Director Nicholas M. Donofrio For For Management Elect Director Steven G. Elliott For For Management Elect Director Gerald L. Hassell For For Management Elect Director Edmund F. Kelly For For Management Elect Director Robert P. Kelly For For Management Elect Director Richard J. Kogan For For Management Elect Director Michael J. Kowalski For For Management Elect Director John A. Luke, Jr. For For Management Elect Director Robert Mehrabian For For Management Elect Director Mark A. Nordenberg For For Management Elect Director Catherine A. Rein For For Management Elect Director Thomas A. Renyi For For Management Elect Director William C. Richardson For For Management Elect Director Samuel C. Scott III For For Management Elect Director John P. Surma For For Management Elect Director Wesley W. von Schack For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Restore or Provide for Cumulative Voting Against For Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation BOEING CO., THE Ticker: BA Security ID: 097023105 Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Biggs For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director Arthur D. Collins, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director William M. Daley For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director James L. Jones For For Management 8 Elect Director Edward M. Liddy For For Management 9 Elect Director John F. McDonnell For For Management 10 Elect Director W. James McNerney, Jr. For For Management 11 Elect Director Mike S. Zafirovski For For Management 12 Ratify Auditors For For Management 13 Report on Foreign Arms Sales Against Against Shareholder 14 Adopt Principles for Health Care Reform Against Against Shareholder 15 Adopt Human Rights Policy Against Against Shareholder 16 Require Independent Lead Director Against Against Shareholder 17 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 19 Restrict Severance Agreements Against For Shareholder (Change-in-Control) BRISTOL-MYERS SQUIBB CO. Ticker: BMY Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis B. Campbell For For Management 2 Elect Director James M. Cornelius For For Management 3 Elect Director Louis J. Freeh For For Management 4 Elect Director Laurie H. Glimcher For For Management 5 Elect Director Michael Grobstein For For Management 6 Elect Director Leif Johansson For For Management 7 Elect Director Alan J. Lacey For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Togo D. West, Jr. For For Management 10 Elect Director R. Sanders Williams For For Management 11 Ratify Auditors For For Management 12 Increase Disclosure of Executive Against For Shareholder Compensation BROADCOM CORP. Ticker: BRCM Security ID: 111320107 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Farinsky For For Management Elect Director Nancy H. Handel For For Management Elect Director Eddy W. Hartenstein For For Management Elect Director John Major For For Management Elect Director Scott A. McGregor For For Management Elect Director Alan E. Ross For Withhold Management Elect Director Henry Samueli For Withhold Management Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For Against Management Plan 4 Ratify Auditors For For Management CANADIAN NATIONAL RAILWAY COMPANY Ticker: CNR Security ID: 136375102 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Michael R. Armellino as Director For For Management Elect A. Charles Baillie as Director For For Management Elect Hugh J. Bolton as Director For For Management Elect J.V. Raymond Cyr as Director For For Management Elect Gordon D. Giffin as Director For For Management Elect James K. Gray as Director For For Management Elect E. Hunter Harrison as Director For For Management Elect Edith E. Holiday as Director For For Management Elect V. Maureen Kempston as Director For For Management Elect Robert H. Lee as Director For For Management Elect Denis Losier as Director For For Management Elect Edward C. Lumley as Director For For Management Elect David G.A. McLean as Director For For Management Elect Robert Pace as Director For For Management 2 Ratify KPMG as Auditors For For Management 3 Release Environmental Findings and Report Against Against Shareholder to Shareholders on Decommissioning of Algonquin Park Line CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S. H. Armacost For For Management 2 Elect Director L. F. Deily For For Management 3 Elect Director R. E. Denham For For Management 4 Elect Director R. J. Eaton For For Management 5 Elect Director S. Ginn For For Management 6 Elect Director F. G. Jenifer For For Management 7 Elect Director J. L. Jones For For Management 8 Elect Director S. Nunn For For Management 9 Elect Director D. J. O?Reilly For For Management 10 Elect Director D. B. Rice For For Management 11 Elect Director P. J. Robertson For For Management 12 Elect Director K. W. Sharer For For Management 13 Elect Director C. R. Shoemate For For Management 14 Elect Director R. D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Ratify Auditors For For Management 17 Increase Authorized Common Stock For Against Management 18 Require Independent Board Chairman Against Against Shareholder 19 Adopt Human Rights Policy Against Against Shareholder 20 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 21 Adopt Quantitative GHG Goals for Products Against Against Shareholder and Operations 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Market Specific Environmental Against Against Shareholder Laws CIGNA CORP. Ticker: CI Security ID: 125509109 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter N. Larson For For Management 2 Elect Director Roman Martinez IV For For Management 3 Elect Director Carol Cox Wait For For Management 4 Elect Director William D. Zollars For For Management 5 Ratify Auditors For For Management 6 Eliminate Class of Preferred Stock For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Reduce Supermajority Vote Requirement For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2007 Meeting Type: Annual Record Date: SEP 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director Dr. John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management 16 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 17 Pay For Superior Performance Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. Michael Armstrong For For Management 2 Elect Director Alain J.P. Belda For For Management 3 Elect Director Sir Winfried Bischoff For For Management 4 Elect Director Kenneth T. Derr For For Management 5 Elect Director John M. Deutch For For Management 6 Elect Director Roberto Hernandez Ramirez For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Anne Mulcahy For For Management 9 Elect Director Vikram Pandit For For Management 10 Elect Director Richard D. Parsons For For Management 11 Elect Director Judith Rodin For For Management 12 Elect Director Robert E. Rubin For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Franklin A. Thomas For For Management 15 Ratify Auditors For For Management 16 Disclose Prior Government Service Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Limit Executive Compensation Against Against Shareholder 19 Require More Director Nominations Than Against Against Shareholder Open Seats 20 Report on the Equator Principles Against Against Shareholder 21 Adopt Employee Contract Against Against Shareholder 22 Amend GHG Emissions Policies to Limit Against Against Shareholder Coal Financing 23 Report on Human Rights Investment Against Against Shareholder Policies 24 Require Independent Board Chairman Against Against Shareholder 25 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 26 Indicate If You Would Like to Keep Your None Against Management Vote Confidential Under Current Policy COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2008 Meeting Type: Annual Record Date: JAN 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: CRAIG ARNOLD For For Management 2 ELECTION OF DIRECTOR: ROBERT H. BRUST For For Management 3 ELECTION OF DIRECTOR: JOHN M. CONNORS, For For Management JR. 4 ELECTION OF DIRECTOR: CHRISTOPHER J. For For Management COUGHLIN 5 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE For For Management 6 ELECTION OF DIRECTOR: KATHY J. HERBERT For For Management 7 ELECTION OF DIRECTOR: RANDALL J. HOGAN, For For Management III 8 ELECTION OF DIRECTOR: RICHARD J. MEELIA For For Management 9 ELECTION OF DIRECTOR: DENNIS H. REILLEY For For Management 10 ELECTION OF DIRECTOR: TADATAKA YAMADA For For Management 11 ELECTION OF DIRECTOR: JOSEPH A. For For Management ZACCAGNINO 12 Ratify Auditors For For Management CVS CAREMARK CORP Ticker: CVS Security ID: Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen E. Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Million For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 15 Adopt Anti Gross-up Policy Against Against Shareholder 16 Report on Political Contributions Against Against Shareholder DEERE & CO. Ticker: DE Security ID: 244199105 Meeting Date: FEB 27, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director T. Kevin Dunnigan For For Management 2 Elect Director Charles O. Holliday, Jr. For For Management 3 Elect Director Dipak C. Jain For For Management 4 Elect Director Joachim Milberg For For Management 5 Elect Director Richard B. Myers For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management DIAGEO PLC Ticker: DEO Security ID: 25243Q205 Meeting Date: OCT 16, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 REPORTS AND ACCOUNTS For For Management 2 DIRECTORS REMUNERATION REPORT 2007 For For Management 3 DECLARATION OF FINAL DIVIDEND For For Management 4 RE-ELECTION OF MS M LILJA (MEMBER OF For For Management AUDIT, NOMINATION, REMUNERATION COMMITTEE) 5 RE-ELECTION OF MR NC ROSE (MEMBER OF For For Management EXECUTIVE COMMITTEE) 6 RE-ELECTION OF MR PA WALKER (MEMBER OF For For Management AUDIT, NOMINATION, AND REMUNERATION COMMITTEE) 7 Ratify Auditors For For Management 8 AUTHORITY TO ALLOT RELEVANT SECURITIES For For Management 9 DISAPPLICATION OF PRE-EMPTION RIGHTS For For Management 10 AUTHORITY TO PURCHASE OWN ORDINARY SHARES For For Management 11 AUTHORITY TO MAKE POLITICAL DONATIONS For For Management AND/OR TO INCUR POLITICAL EXPENDITURE 12 ADOPTION OF DIAGEO PLC 2or For Management EMPLOYEE STOCK PURCHASE PLAN 13 AMENDMENTS TO THE ARTICLES OF ASSOCIATION For For Management E.I. DU PONT DE NEMOURS & CO. Ticker: DD Security ID: 263534109 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard H. Brown For For Management Elect Director Robert A. Brown For For Management Elect Director Bertrand P. Collomb For For Management Elect Director Curtis J. Crawford For For Management Elect Director Alexander M. Cutler For For Management Elect Director John T. Dillon For For Management Elect Director Eleuthere I. du Pont For For Management Elect Director Marillyn A. Hewson For For Management Elect Director Charles O. Holliday, Jr. For For Management Elect Director Lois D. Juliber For For Management Elect Director Sean O'Keefe For For Management Elect Director William K. Reilly For For Management 2 Ratify Auditors For For Management 3 Report on Plant Closures Against Against Shareholder 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Global Warming Against Against Shareholder 6 Amend Human Rights Policies Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation ELI LILLY AND CO. Ticker: LLY Security ID: 532457108 Meeting Date: APR 21, 2008 Meeting Type: Annual Record Date: FEB 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Eskew For For Management Elect Director Alfred G. Gilman For For Management Elect Director Karen N. Horn For For Management Elect Director John C. Lechleiter For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Require a Majority Vote for the Election For Against Management of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Report on Animal Testing Policies Against Against Shareholder 7 Amend Vote Requirements to Amend Against For Shareholder Articles/Bylaws/Charter 8 Reduce Supermajority Vote Requirement Against Against Shareholder 9 Political Contributions Against Against Shareholder EMC CORP. Ticker: EMC Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael W. Brown For For Management Elect Director Michael J. Cronin For For Management Elect Director Gail Deegan For For Management Elect Director John R. Egan For For Management Elect Director W. Paul Fitzgerald For Withhold Management Elect Director Olli-Pekka Kallasvuo For Withhold Management Elect Director Edmund F. Kelly For For Management Elect Director Windle B. Priem For For Management Elect Director Paul Sagan For For Management Elect Director David N. Strohm For For Management Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Reduce Supermajority Vote Requirement For For Management ENTERGY CORP. Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 2, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Simon D. DeBree For For Management 4 Elect Director Gary W. Edwards For For Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director Donald C. Hintz For For Management 7 Elect Director J. Wayne Leonard For For Management 8 Elect Director Stuart L. Levenick For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For For Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 15 Limit Executive Compensation Against Against Shareholder 16 Report on Political Contributions Against Against Shareholder 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George A. Alcorn For For Management Elect Director Charles R. Crisp For For Management Elect Director Mark G. Papa For For Management Elect Director H. Leighton Steward For For Management Elect Director Donald F. Textor For For Management Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Boskin For For Management Elect Director Larry R. Faulkner For For Management Elect Director William W. George For For Management Elect Director James R. Houghton For For Management Elect Director Reatha Clark King For For Management Elect Director Marilyn Carlson Nelson For For Management Elect Director Samuel J. Palmisano For For Management Elect Director Steven S Reinemund For For Management Elect Director Walter V. Shipley For For Management Elect Director Rex W. Tillerson For For Management Elect Director Edward E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 4 Require Director Nominee Qualifications Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Approve Distribution Policy Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Compare CEO Compensation to Company's Against Against Shareholder Lowest Paid U.S. Workers 9 Claw-back of Payments under Restatements Against Against Shareholder 10 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 11 Report on Political Contributions Against Against Shareholder 12 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 13 Report on Community Environmental Impacts Against Against Shareholder of Operations 14 Report on Potential Environmental Damage Against Against Shareholder from Drilling in the Arctic National Wildlife Refuge 15 Adopt Greenhouse Gas Emissions Goals for Against Against Shareholder Products and Operations 16 Report on Carbon Dioxide Emissions Against Against Shareholder Information at Gas Stations 17 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 18 Report on Energy Technologies Development Against Against Shareholder 19 Adopt Policy to Increase Renewable Energy Against Against Shareholder FISERV, INC. Ticker: FISV Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald F. Dillon For For Management Elect Director Gerald J. Levy For For Management Elect Director Denis J. O'Leary For For Management Elect Director Glenn M. Renwick For For Management Elect Director Doyle R. Simons For For Management Elect Director Peter J. Kight For For Management 2 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 5, 2008 Meeting Type: Annual Record Date: APR 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For Withhold Management Elect Director Charles C. Krulak For For Management Elect Director Bobby Lee Lackey For For Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For Withhold Management Elect Director Gabrielle K. McDonald For Withhold Management Elect Director James R. Moffett For Withhold Management Elect Director B.M. Rankin, Jr. For Withhold Management Elect Director J. Stapleton Roy For Withhold Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management GENERAL DYNAMICS CORP. Ticker: GD Security ID: Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Charles H. Goodman For For Management 5 Elect Director Jay L. Johnson For For Management 6 Elect Director George A. Joulwan For For Management 7 Elect Director Paul G. Kaminski For For Management 8 Elect Director John M. Keane For For Management 9 Elect Director Deborah J. Lucas For For Management 10 Elect Director Lester L. Lyles For For Management 11 Elect Director Carl E. Mundy, Jr. For For Management 12 Elect Director J. Christopher Reyes For For Management 13 Elect Director Robert Walmsley For For Management 14 Ratify Auditors For For Management 15 Adopt Ethical Criteria for Military Against Against Shareholder Contracts 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings GENERAL ELECTRIC CO. Ticker: GE Security ID: 369604103 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James I. Cash, Jr. For For Management 2 Elect Director William M. Castell For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Claudio X. Gonzalez For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Claw-back of Payments under Restatements Against Against Shareholder 21 Adopt Policy on Overboarded Directors Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Global Warming Against Against Shareholder 24 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Lloyd C. Blankfein For For Management 2 Elect Directors John H. Bryan For For Management 3 Elect Directors Gary D. Cohn For For Management 4 Elect Directors Claes Dahlback For For Management 5 Elect Directors Stephen Friedman For For Management 6 Elect Directors William W. George For For Management 7 Elect Directors Rajat K. Gupta For For Management 8 Elect Directors James A. Johnson For For Management 9 Elect Directors Lois D. Juliber For For Management 10 Elect Directors Edward M. Liddy For For Management 11 Elect Directors Ruth J. Simmons For For Management 12 Elect Directors Jon Winkelried For For Management 13 Ratify Auditors For For Management 14 Prohibit Executive Stock-Based Awards Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 16 Prepare Sustainability Report Against Against Shareholder HARTFORD FINANCIAL SERVICES GROUP, INC., THE Ticker: HIG Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ramani Ayer For For Management 2 Elect Director Ramon de Oliveira For For Management 3 Elect Director Trevor Fetter For For Management 4 Elect Director Edward J. Kelly, III For For Management 5 Elect Director Paul G. Kirk, Jr. For For Management 6 Elect Director Thomas M. Marra For For Management 7 Elect Director Gail J. McGovern For For Management 8 Elect Director Michael G. Morris For For Management 9 Elect Director Charles B. Strauss For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Ratify Auditors For For Management HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Jaime Chico Pardo For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director D. Scott Davis For For Management 5 Elect Director Linnet F. Deily For For Management 6 Elect Director Clive R. Hollick For For Management 7 Elect Director Bradley T. Sheares For For Management 8 Elect Director Eric K. Shinseki For For Management 9 Elect Director John R. Stafford For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide the Right to Call Special Meeting For Against Management 13 Pay For Superior Performance Against Against Shareholder HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irving W. Bailey, II For For Management Elect Director Ronald A. Matricaria For For Management Elect Director Jacque J. Sokolov For For Management 2 Ratify Auditors For For Management INTEL CORP. Ticker: INTC Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig R. Barrett For For Management 2 Elect Director Charlene Barshefsky For For Management 3 Elect Director Carol A. Bartz For For Management 4 Elect Director Susan L. Decker For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Jane E. Shaw For For Management 10 Elect Director John L. Thornton For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Sustainability INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: 459200101 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Black For For Management Elect Director W.R. Brody For For Management Elect Director K.I. Chenault For For Management Elect Director M.L. Eskew For For Management Elect Director S.A. Jackson For For Management Elect Director L.A. Noto For For Management Elect Director J.W. Owens For For Management Elect Director S.J. Palmisano For For Management Elect Director J.E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L.H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Restore or Provide for Cumulative Voting Against For Shareholder 4 Review Executive Compensation Against Against Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Amend Bylaw Call Special Meetings Against For Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Sue Coleman For For Management Elect Director James G. Cullen For For Management Elect Director Michael M.E. Johns For For Management Elect Director Arnold G. Langbo For For Management Elect Director Susan L. Lindquist For For Management Elect Director Leo F. Mullin For For Management Elect Director Wiliam D. Perez For For Management Elect Director Christine A. Poon For For Management Elect Director Charles Prince For For Management Elect Director Steven S. Reinemund For For Management Elect Director David Satcher For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Stephen B. Burke For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director James Dimon For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Laban P. Jackson, Jr. For For Management 9 Elect Director Robert I. Lipp For For Management 10 Elect Director David C. Novak For For Management 11 Elect Director Lee R. Raymond For For Management 12 Elect Director William C. Weldon For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For Against Management 16 Report on Government Service of Employees Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 20 Require More Director Nominations Than Against Against Shareholder Open Seats 21 Report on Human Rights Investment Against Against Shareholder Policies 22 Report on Lobbying Activities Against Against Shareholder KELLOGG CO. Ticker: K Security ID: Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David Mackay For For Management Elect Director Sterling Speirn For For Management Elect Director John Zabriskie For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against Against Shareholder of Directors KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ajay Banga For For Management Elect Director Jan Bennink For For Management Elect Director Myra M. Hart For For Management Elect Director Lois D. Juliber For For Management Elect Director Mark D. Ketchum For For Management Elect Director Richard A. Lerner For For Management Elect Director John C. Pope For For Management Elect Director Fredric G. Reynolds For For Management Elect Director Irene B. Rosenfeld For For Management Elect Director Mary L. Schapiro For For Management Elect Director Deborah C. Wright For For Management Elect Director Frank G. Zarb For For Management 2 Ratify Auditors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen R. Hardis For For Management 2 Elect Director The Rt. Hon. Lord Lang of For For Management Monkton, DL 3 Elect Director Morton O. Schapiro For For Management 4 Elect Director Adele Simmons For For Management 5 Elect Director Brian Duperreault For For Management 6 Elect Director Bruce P. Nolop For For Management 7 Ratify Auditors For For Management 8 Declassify the Board of Directors For For Management 9 Report on Political Contributions Against Against Shareholder MCDONALD'S CORP. Ticker: MCD Security ID: Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Susan E. Arnold For For Management 3 Elect Director Richard H. Lenny For For Management 4 Elect Director Cary D. McMillan For For Management 5 Elect Director Sheila A. Penrose For For Management 6 Elect Director James A. Skinner For For Management 7 Ratify Auditors For For Management MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Winfried Bischoff For For Management Elect Director Douglas N. Daft For For Management Elect Director Linda Koch Lorimer For For Management Elect Director Harold McGraw III For For Management Elect Director Michael Rake For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Reduce Supermajority Vote Requirement Against For Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John L. Cassis For For Management 2 Elect Director Michael Goldstein For For Management 3 Elect Director Blenda J. Wilson For For Management 4 Ratify Auditors For For Management 5 Increase Authorized Common Stock For Against Management 6 Limit Executive Compensation Against Against Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2007 Meeting Type: Annual Record Date: JUN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Calhoun For For Management Elect Director Arthur D. Collins, Jr. For For Management Elect Director James T. Lenehan For For Management Elect Director Kendall J. Powell For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard T. Clark For For Management 2 Elect Director Johnnetta B. Cole, Ph.D. For For Management 3 Elect Director Thomas H. Glocer For For Management 4 Elect Director Steven F. Goldstone For For Management 5 Elect Director William B. Harrison, Jr. For For Management 6 Elect Director Harry R. Jacobson, M.D. For For Management 7 Elect Director William N. Kelley, M.D. For For Management 8 Elect Director Rochelle B. Lazarus For For Management 9 Elect Director Thomas E. Shenk, Ph.D. For For Management 10 Elect Director Anne M. Tatlock For For Management 11 Elect Director Samuel O. Thier, M.D. For For Management 12 Elect Director Wendell P. Weeks For For Management 13 Elect Director Peter C. Wendell For For Management 14 Ratify Auditors For For Management 15 Limit Executive Compensation Against Against Shareholder 16 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Adopt a bylaw to Require an Independent Against Against Shareholder Lead Director MERRILL LYNCH & CO., INC. Ticker: MER Security ID: 590188108 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol T. Christ For For Management 2 Elect Director Armando M. Codina For For Management 3 Elect Director Judith Mayhew Jonas For For Management 4 Elect Director John A. Thain For For Management 5 Ratify Auditors For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Compensation- Miscellaneous Company Against Against Shareholder SpecificProhibiting Executive Officer Stock Sales during Buyback 8 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 9 Adopt Employment Contract Against Against Shareholder MICROSOFT CORP. Ticker: MSFT Security ID: Meeting Date: NOV 13, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Dina Dublon For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Elect Director Jon A. Shirley For For Management 11 Ratify Auditors For For Management 12 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert R. Glauber For For Management 2 Elect Director Connie Mack For For Management 3 Elect Director Nancy S. Newcomb For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: APR 8, 2008 Meeting Type: Annual Record Date: FEB 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director C. Robert Kidder For For Management 5 Elect Director John J. Mack For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Hutham S. Olayan For For Management 9 Elect Director Charles E. Phillips, Jr. For For Management 10 Elect Director Griffith Sexton For For Management 11 Elect Director Laura D. Tyson For For Management 12 Ratify Auditors For For Management 13 Eliminate Supermajority Vote Requirement For For Management 14 Approve Report of the Compensation Against Against Shareholder Committee 15 Report on Human Rights Investment Against Against Shareholder Policies MOTOROLA, INC. Ticker: MOT Security ID: Meeting Date: MAY 5, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Brown For For Management Elect Director D. Dorman For For Management Elect Director W. Hambrecht For For Management Elect Director J. Lewent For For Management Elect Director K. Meister For For Management Elect Director T. Meredith For For Management Elect Director N. Negroponte For For Management Elect Director S. Scott III For For Management Elect Director R. Sommer For For Management Elect Director J. Stengel For For Management Elect Director A. Vinciquerra For For Management Elect Director D. Warner III For For Management Elect Director J. White For For Management Elect Director M. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Claw-back of Payments under Restatements Against Against Shareholder 5 Amend Human Rights Policies Against Against Shareholder NETWORK APPLIANCE, INC. Ticker: NTAP Security ID: 64120L104 Meeting Date: SEP 19, 2007 Meeting Type: Annual Record Date: JUL 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel J. Warmenhoven For For Management Elect Director Donald T. Valentine For For Management Elect Director Jeffry R. Allen For For Management Elect Director Carol A. Bartz For For Management Elect Director Alan L. Earhart For For Management Elect Director Edward Kozel For For Management Elect Director Mark Leslie For For Management Elect Director Nicholas G. Moore For For Management Elect Director George T. Shaheen For For Management Elect Director Robert T. Wall For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Approve Executive Incentive Bonus Plan For Against Management 6 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey L. Berenson For For Management Elect Director Michael A. Cawley For For Management Elect Director Edward F. Cox For For Management Elect Director Charles D. Davidson For For Management Elect Director Thomas J. Edelman For For Management Elect Director Kirby L. Hedrick For For Management Elect Director Scott D. Urban For For Management Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management NOKIA CORP. Ticker: NOK Security ID: 654902204 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE ANNUAL ACCOUNTS For For Management 2 APPROVAL OF THE DISTRIBUTION OF THE For For Management PROFIT FOR THE YEAR, PAYMENT OF DIVIDEND 3 APPROVAL OF THE DISCHARGE OF THE For For Management CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS, AND THE PRESIDENT, FROM LIABILITY 4 APPROVAL OF THE REMUNERATION TO THE For For Management MEMBERS OF THE BOARD OF DIRECTORS 5 APPROVAL OF THE NUMBER OF THE MEMBERS OF For For Management THE BOARD OF DIRECTORS Elect Director Georg Ehrnrooth For For Management Elect Director Lalita D. Gupte For For Management Elect Director Bengt Holmstrom For For Management Elect Director Henning Kagermann For For Management Elect Director Olli-Pekka Kallasvuo For For Management Elect Director Per Karlsson For For Management Elect Director Jorma Ollila For For Management Elect Director Marjorie Scardino For For Management Elect Director Risto Siilasmaa For For Management Elect Director Keijo Suila For For Management 7 APPROVAL OF THE AUDITOR REMUNERATION For For Management 8 APPROVAL OF THE RE-ELECTION OF For For Management PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2008 9 APPROVAL OF THE AUTHORIZATION TO THE For For Management BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE NOKIA SHARES 10 MARK THE FOR BOX IF YOU WISH TO None Abstain Management INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 10 NORTHROP GRUMMAN CORP. Ticker: NOC Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis W. Coleman For For Management 2 Elect Director Thomas B. Fargo For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Phillip Frost For For Management 7 Elect Director Charles R. Larson For For Management 8 Elect Director Richard B. Myers For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Kevin W. Sharer For For Management 11 Elect Director Ronald D. Sugar For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Report on Foreign Military Sales Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 16 Adopt Anti Gross-up Policy Against Against Shareholder NRG ENERGY INC Ticker: NRG Security ID: Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence S. Coben For For Management Elect Director Paul W. Hobby For For Management Elect Director Herbert H. Tate For For Management Elect Director Walter R. Young For For Management 2 Approve Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 2, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey O. Henley For Withhold Management Elect Director Lawrence J. Ellison For For Management Elect Director Donald L. Lucas For For Management Elect Director Michael J. Boskin For For Management Elect Director Jack F. Kemp For For Management Elect Director Jeffrey S. Berg For For Management Elect Director Safra A. Catz For Withhold Management Elect Director Hector Garcia-Molina For For Management Elect Director H. Raymond Bingham For For Management Elect Director Charles E Phillips, Jr. For Withhold Management Elect Director Naomi O. Seligman For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 5 Issue an Open Source Report Against Against Shareholder PACTIV CORP. Ticker: PTV Security ID: 695257105 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry D. Brady For For Management 2 Elect Director K. Dane Brooksher For For Management 3 Elect Director Robert J. Darnall For For Management 4 Elect Director Mary R. (Nina) Henderson For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director Roger B. Porter For For Management 7 Elect Director Richard L. Wambold For For Management 8 Elect Director Norman H. Wesley For For Management 9 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director I.M. Cook For For Management 2 Elect Director D. Dublon For For Management 3 Elect Director V.J. Dzau For For Management 4 Elect Director R.L. Hunt For For Management 5 Elect Director A. Ibarguen For For Management 6 Elect Director A.C. Martinez For For Management 7 Elect Director I.K. Nooyi For For Management 8 Elect Director S.P. Rockefeller For For Management 9 Elect Director J.J. Schiro For For Management 10 Elect Director L.G. Trotter For For Management 11 Elect Director D.Vasella For For Management 12 Elect Director M.D. White For For Management 13 Ratify Auditors For For Management 14 Report on Recycling Against Against Shareholder 15 Report on Genetically Engineered Products Against Against Shareholder 16 Report on Human Rights Policies Relating Against Against Shareholder to Water Use 17 Report on Global Warming Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director William R. Howell For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director Dana G. Mead For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director William C. Steere, Jr. For For Management 15 Ratify Auditors For For Management 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. McVay For For Management Elect Director Wayne T. Smith For For Management Elect Director H. Mitchell Watson, Jr. For For Management Elect Director Robert L. Wood For For Management 2 Require Majority Vote for Non-Contested For Against Management Election 3 Ratify Auditors For For Management PRIDE INTERNATIONAL, INC. Ticker: PDE Security ID: 74153Q102 Meeting Date: MAY 19, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A.B. Brown For For Management Elect Director Kenneth M. Burke For For Management Elect Director Archie W. Dunham For For Management Elect Director David A. Hager For For Management Elect Director Francis S. Kalman For For Management Elect Director Ralph D. Mcbride For Withhold Management Elect Director Robert G. Phillips For For Management Elect Director Louis A. Raspino For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 9, 2007 Meeting Type: Annual Record Date: AUG 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rajat K. Gupta For Withhold Management Elect Director A. G. Lafley For For Management Elect Director Lynn M. Martin For For Management Elect Director Johnathan A. Rodgers For Withhold Management Elect Director John F. Smith, Jr. For For Management Elect Director Ralph Snyderman, M.D. For For Management Elect Director Margaret C. Whitman For For Management 2 Ratify Auditor For For Management 3 Prohibit Executive Stock-Based Awards Against Against Shareholder 4 Report on Free Enterprise Initiatives Against Against Shareholder 5 Report on Animal Welfare Against Against Shareholder QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Buehler For For Management Elect Director Rosanne Haggerty For For Management Elect Director Daniel C. Stanzione For For Management 2 Ratify Auditors For For Management ROCKWELL AUTOMATION INC Ticker: ROK Security ID: 773903109 Meeting Date: FEB 6, 2008 Meeting Type: Annual Record Date: DEC 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce M. Rockwell For For Management Elect Director Joseph F. Toot, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management SAP AG Ticker: SAP Security ID: 803054204 Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RESOLUTION ON THE APPROPRIATION OF THE For For Management RETAINED EARNINGS OF THE FISCAL YEAR 2007 2 RESOLUTION ON THE FORMAL APPROVAL OF THE For For Management ACTS OF THE EXECUTIVE BOARD IN THE FISCAL YEAR 2007 3 RESOLUTION ON THE FORMAL APPROVAL OF THE For For Management ACTS OF THE SUPERVISORY BOARD IN THE FISCAL YEAR 2007 4 Ratify Auditors For For Management 5 ELECTION TO THE SUPERVISORY BOARD For For Management 6 RESOLUTION ON THE AUTHORIZATION TO For For Management ACQUIRE AND USE TREASURY SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT 7 RESOLUTION ON THE AUTHORIZATION TO USE For For Management EXISTING TREASURY SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT 8 RESOLUTION ON THE AUTHORIZATION TO USE For For Management EQUITY DERIVATIVES IN CONNECTION WITH THE ACQUISITION OF TREASURY SHARES 9 RESOLUTION ON THE AMENDMENT OF SECTION 4 For For Management OF THE ARTICLES OF INCORPORATION DUE TO THE EXPIRY OF AUTHORIZED CAPITAL III 10 RESOLUTION ON THE AMENDMENT OF SECTION 23 For For Management OF THE ARTICLES OF INCORPORATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT SCHERING-PLOUGH CORP. Ticker: SGP Security ID: Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hans W. Becherer For For Management Elect Director Thomas J. Colligan For For Management Elect Director Fred Hassan For For Management Elect Director C. Robert Kidder For For Management Elect Director Eugene R. McGrath For For Management Elect Director Carl E. Mundy, Jr. For For Management Elect Director Antonio M. Perez For For Management Elect Director Patricia F. Russo For For Management Elect Director Jack L. Stahl For For Management Elect Director Craig B. Thompson For For Management Elect Director Kathryn C. Turner For For Management Elect Director Robert F.W. van Oordt For For Management Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director P. Camus For For Management Elect Director J.S. Gorelick For For Management Elect Director A. Gould For For Management Elect Director T. Isaac For For Management Elect Director N. Kudryavtsev For For Management Elect Director A. Lajous For For Management Elect Director M.E. Marks For For Management Elect Director D. Primat For For Management Elect Director L.R. Reif For For Management Elect Director T.I. Sandvold For For Management Elect Director N. Seydoux For For Management Elect Director L.G. Stuntz For For Management 2 ADOPTION AND APPROVAL OF FINANCIALS AND For For Management DIVIDENDS 3 APPROVAL OF ADOPTION OF THE SCHLUMBERGER For For Management 2 4 APPROVAL OF INDEPENDENT REGISTERED PUBLIC For For Management ACCOUNTING FIRM ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard R. Devenuti For For Management Elect Director Stuart M. Essig For For Management Elect Director Thomas H. Garrett III For For Management Elect Director Wendy L. Yarno For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUL 17, 2007 Meeting Type: Annual Record Date: JUN 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE AND DISCUSS THE COMPANY S For For Management CONSOLIDATED BALANCE SHEET, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 TO APPROVE THE BOARD OF DIRECTORS For For Management RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2006, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 1.36 (APPROXIMATELY US$0.31) PER ORDINARY SHARE (OR ADR), BE DECLARED FINAL. 3 TO ELECT ABRAHAM E. COHEN AS A DIRECTOR. For For Management 4 TO ELECT PROF. ROGER D. KORNBERG AS A For For Management DIRECTOR 5 TO ELECT PROF. MOSHE MANY AS A DIRECTOR. For For Management 6 TO ELECT DAN PROPPER AS A DIRECTOR. For For Management 7 TO APPROVE THE PURCHASE OF DIRECTORS AND For For Management OFFICERS LIABILITY INSURANCE FOR THE DIRECTORS AND OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES, ALL AS FULLY DESCRIBED IN THE PROXY STATEMENT. 8 TO APPOINT KESSELMAN & KESSELMAN, A For For Management MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 SHAREHOLDERS AND TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE THEIR TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2008 Meeting Type: Annual Record Date: MAY 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of NIS 1.60 Per For For Management Share 3 Elect Eli Hurvitz as Director For For Management 4 Elect Ruth Cheshin as Director For For Management 5 Elect Harold Snyder as Director For For Management 6 Elect Joseph (Yosi) Nitzani as Director For For Management 7 Elect Ory Slonim as Director For For Management 8 Appoint Leora (Rubin) Meridor as External For For Management Director 9 Approve Director/Officer Liability and For For Management Indemnification Insurance 10 Approve Remuneration of Directors For For Management 11 Approve Employee Stock Purchase Plan For For Management 12 Approve Kesselman & Kesselman as Auditors For For Management and Authorize Board to Fix Their Remuneration TEXAS INSTRUMENTS, INC. Ticker: TXN Security ID: 882508104 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: FEB 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James R. Adams For For Management 2 Elect Director David L. Boren For For Management 3 Elect Director Daniel A. Carp For For Management 4 Elect Director Carrie S. Cox For For Management 5 Elect Director David R. Goode For For Management 6 Elect Director Pamela H. Patsley For For Management 7 Elect Director Wayne R. Sanders For For Management 8 Elect Director Ruth J. Simmons For For Management 9 Elect Director Richard K. Templeton For For Management 10 Elect Director Christine Todd Whitman For For Management 11 Ratify Auditors For For Management 12 Require Director Nominee Qualifications Against Against Shareholder TIME WARNER INC Ticker: TWX Security ID: Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director Jeffrey L. Bewkes For For Management 3 Elect Director Stephen F. Bollenbach For For Management 4 Elect Director Frank J. Caufield For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Reuben Mark For For Management 9 Elect Director Michael A. Miles For For Management 10 Elect Director Kenneth J. Novack For For Management 11 Elect Director Richard D. Parsons For For Management 12 Elect Director Deborah C. Wright For For Management 13 Eliminate Supermajority Vote Requirement For For Management 14 Amend Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management 16 Require Independent Board Chairman Against Against Shareholder TJX COMPANIES, INC., THE Ticker: TJX Security ID: Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director José B. Alvarez For For Management Elect Director Alan M. Bennett For For Management Elect Director David A. Brandon For For Management Elect Director Bernard Cammarata For For Management Elect Director David T. Ching For For Management Elect Director Michael F. Hines For For Management Elect Director Amy B. Lane For For Management Elect Director Carol Meyrowitz For For Management Elect Director John F. O'Brien For For Management Elect Director Robert F. Shapiro For For Management Elect Director Willow B. Shire For For Management Elect Director Fletcher H. Wiley For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against Against Shareholder of Directors 4 Implement MacBride Principles Against Against Shareholder TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: JON A. MARSHALL For For Management 2 ELECTION OF DIRECTOR: MARTIN B. MCNAMARA For For Management 3 ELECTION OF DIRECTOR: ROBERT E. ROSE For For Management 4 ELECTION OF DIRECTOR: IAN C. STRACHAN For For Management 5 APPROVAL OF THE APPOINTMENT OF ERNST & For For Management YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, For For Management Jr. Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Glen D. Nelson, M.D. For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 13, 2008 Meeting Type: Annual Record Date: JAN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis C. Blair For For Management Elect Director Edward D. Breen For For Management Elect Director Brian Duperreault For For Management Elect Director Bruce S. Gordon For For Management Elect Director Rajiv L. Gupta For For Management Elect Director John A. Krol For For Management Elect Director Brendan R. O'Neill For For Management Elect Director William S. Stavropoulos For For Management Elect Director Sandra S. Wijnberg For For Management Elect Director Jerome B. York For For Management Elect Director Timothy M. Donahue For For Management 2 Ratify Auditors For For Management 3 AMENDMENTS TO THE COMPANY S BYE-LAWS For For Management U.S. BANCORP Ticker: USB Security ID: Meeting Date: APR 15, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Joel W. Johnson For For Management 3 Elect Director David B. O'Maley For For Management 4 Elect Director O'Dell M. Owens For For Management 5 Elect Director Craig D. Schnuck For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder UNION PACIFIC CORP. Ticker: UNP Security ID: Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: FEB 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael W. McConnell For For Management 8 Elect Director Thomas F. McLarty III For For Management 9 Elect Director Steven R. Rogel For For Management 10 Elect Director James R. Young For For Management 11 Ratify Auditors For For Management 12 Increase Authorized Common Stock For Against Management 13 Report on Political Contributions Against Against Shareholder UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: 913017109 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director George David For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier For For Management Elect Director Jamie S. Gorelick For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Improve Human Rights Standards or Against Against Shareholder Policies 6 Pay For Superior Performance Against For Shareholder 7 Report on Foreign Military Sales Against Against Shareholder VERIZON COMMUNICATIONS Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Sandra O. Moose For For Management 5 Elect Director Joseph Neubauer For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Thomas H. O'Brien For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director John W. Snow For For Management 12 Elect Director John R. Stafford For For Management 13 Ratify Auditors For For Management 14 Prohibit Executive Stock-Based Awards Against Against Shareholder 15 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 16 Require Independent Board Chairman Against Against Shareholder WACHOVIA CORP. Ticker: WB Security ID: 929903102 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Peter C. Browning For For Management 3 Elect Director John T. Casteen, III For For Management 4 Elect Director Jerry Gitt For For Management 5 Elect Director William H. Goodwin, Jr. For For Management 6 Elect Director Maryellen C. Herringer For For Management 7 Elect Director Robert A. Ingram For For Management 8 Elect Director Donald M. James For For Management 9 Elect Director Mackey J. McDonald For For Management 10 Elect Director Joseph Neubauer For For Management 11 Elect Director Timothy D. Proctor For For Management 12 Elect Director Ernest S. Rady For For Management 13 Elect Director Van L. Richey For For Management 14 Elect Director Ruth G. Shaw For For Management 15 Elect Director Lanty L. Smith For For Management 16 Elect Director G. Kennedy Thompson For For Management 17 Elect Director Dona Davis Young For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Require Two Candidates for Each Board Against Against Shareholder Seat WALT DISNEY COMPANY, THE Ticker: DIS Security ID: Meeting Date: MAR 6, 2008 Meeting Type: Annual Record Date: JAN 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Orin C. Smith For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For For Management WASTE MANAGEMENT, INC. Ticker: WMI Security ID: 94106L109 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pastora San Juan Cafferty For For Management 2 Elect Director Frank M. Clark, Jr. For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director Thomas I. Morgan For For Management 5 Elect Director John C. Pope For For Management 6 Elect Director W. Robert Reum For For Management 7 Elect Director Steven G. Rothmeier For For Management 8 Elect Director David P. Steiner For For Management 9 Elect Director Thomas H. Weidemeyer For For Management 10 Ratify Auditors For For Management 11 Repot on Political Contributions Against Against Shareholder WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: G95089101 Meeting Date: JUN 2, 2008 Meeting Type: Annual Record Date: APR 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION AS DIRECTOR: NICHOLAS F. BRADY For For Management 2 ELECTION AS DIRECTOR: WILLIAM E. MACAULAY For For Management 3 ELECTION AS DIRECTOR: DAVID J. BUTTERS For For Management 4 ELECTION AS DIRECTOR: ROBERT B. MILLARD For For Management 5 ELECTION AS DIRECTOR: BERNARD J. For For Management DUROC-DANNER 6 ELECTION AS DIRECTOR: ROBERT K. MOSES, For For Management JR. 7 ELECTION OF DIRECTOR: ROBERT A. RAYNE For For Management 8 Ratify Auditors For For Management WELLS FARGO AND COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John S. Chen For For Management 2 Elect Director Lloyd H. Dean For For Management 3 Elect Director Susan E. Engel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director Robert L. Joss For For Management 6 Elect Director Richard M. Kovacevich For Against Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Cynthia H. Milligan For Against Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Philip J. Quigley For Against Management 11 Elect Director Donald B. Rice For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Elect Director Michael W. Wright For Against Management 17 Ratify Auditors For For Management 18 Amend Executive Incentive Bonus Plan For For Management 19 Amend Omnibus Stock Plan For Against Management 20 Require Independent Board Chairman Against Against Shareholder 21 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 22 Pay For Superior Performance Against Against Shareholder 23 Report on Human Rights Investment Against Against Shareholder Policies 24 Adopt EEO Policy Without Reference to Against Against Shareholder Sexual Orientation 25 Report on Racial and Ethnic Disparities Against Against Shareholder in Loan Pricing ZIMMER HOLDINGS INC Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 5, 2008 Meeting Type: Annual Record Date: MAR 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David C. Dvorak For For Management 2 Elect Director Robert A. Hagemann For For Management 3 Elect Director Arthur J. Higgins For For Management 4 Elect Director Cecil B. Pickett For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Eliminate Supermajority Vote Requirement For For Management SENTINEL VP COMMON STOCK FUND ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 7, 2008 Meeting Type: Annual Record Date: DEC 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT OF THE FOLLOWING NOMINEE For For Management TO THE BOARD OF DIRECTORS: BLYTHE J. MCGARVIE 2 RE-APPOINTMENT OF THE FOLLOWING NOMINEE For For Management TO THE BOARD OF DIRECTORS: SIR MARK MOODY-STUART 3 AMENDMENT OF THE BYE-LAWS OF ACCENTURE For For Management LTD, WHICH WOULD ENABLE ACCENTURE TO DELIVER FUTURE COPIES OF OUR PROXY MATERIALS TO SHAREHOLDERS ELECTRONICALLY BY POSTING THESE MATERIALS ON AN INTERNET WEBSITE AND NOTIFYING OUR SHAREHOLDERS OF THE POSTING. 4 Ratify Auditors For For Management ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For Against Management 5 Elect Director Shantanu Narayen For For Management 6 Elect Director Delbert W. Yocam For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell II For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Muñoz For For Management 8 Elect Director Michael E. Szymanczyk For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 11 Provide for Cumulative Voting Against For Shareholder 12 Adopt the Marketing and Advertising Against Against Shareholder Provisions of the U.S. Master Settlement Agreement Globally 13 Cease Advertising Campaigns Oriented to Against Against Shareholder Prevent Youth Smoking 14 Implement the "Two Cigarette" Marketing Against Against Shareholder Approach 15 Adopt Principles for Health Care Reform Against Against Shareholder AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMX Security ID: 02364W105 Meeting Date: APR 29, 2008 Meeting Type: Special Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPOINTMENT OR, AS THE CASE MAY BE, For For Management REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES L SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. 2 APPOINTMENT OF DELEGATES TO EXECUTE AND, For For Management IF APPLICABLE, FORMALIZE THE RESOLUTIONS AMERICAN EXPRESS CO. Ticker: AXP Security ID: 025816109 Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel F. Akerson For For Management Elect Director Charlene Barshefsky For For Management Elect Director Ursula M. Burns For For Management Elect Director Kenneth I. Chenault For For Management Elect Director Peter Chernin For For Management Elect Director Jan Leschly For For Management Elect Director Richard C. Levin For For Management Elect Director Richard A. McGinn For For Management Elect Director Edward D. Miller For For Management Elect Director Steven S Reinemund For For Management Elect Director Robert D. Walter For For Management Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Require Majority Vote for Non-Contested For Against Management Election 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Provide for Cumulative Voting Against For Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Martin S. Feldstein For For Management 3 Elect Director Ellen V. Futter For For Management 4 Elect Director Richard C. Holbrooke For For Management 5 Elect Director Fred H. Langhammer For For Management 6 Elect Director George L. Miles, Jr. For For Management 7 Elect Director Morris W. Offit For For Management 8 Elect Director James F. Orr, III For For Management 9 Elect Director Virginia M. Rometty For For Management 10 Elect Director Martin J. Sullivan For For Management 11 Elect Director Michael H. Sutton For For Management 12 Elect Director Edmund S.W. Tse For For Management 13 Elect Director Robert B. Willumstad For For Management ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. 14 Ratify Auditors For For Management 15 Report on Human Rights Policies Relating Against Against Shareholder to Water Use 16 Report on Political Contributions Against Against Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Walker Lewis For For Management 2 Elect Director Siri S. Marshall For For Management 3 Elect Director William H. Turner For For Management 4 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Jerry D. Choate For For Management 4 Elect Director Vance D. Coffman For For Management 5 Elect Director Frederick W. Gluck For For Management 6 Elect Director Frank C. Herringer For For Management 7 Elect Director Gilbert S. Omenn For For Management 8 Elect Director Judith C. Pelham For For Management 9 Elect Director J. Paul Reason For For Management 10 Elect Director Leonard D. Schaeffer For For Management 11 Elect Director Kevin W. Sharer For For Management 12 Ratify Auditors For For Management 13 Reduce Supermajority Vote Requirement Against For Shareholder 14 Report on Animal Welfare Act Violations Against Against Shareholder AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director William F. Aldinger III For For Management 3 Elect Director Gilbert F. Amelio For For Management 4 Elect Director Reuben V. Anderson For For Management 5 Elect Director James H. Blanchard For For Management 6 Elect Director August A. Busch III For For Management 7 Elect Director James P. Kelly For For Management 8 Elect Director Jon C. Madonna For For Management 9 Elect Director Lynn M. Martin For For Management 10 Elect Director John B. McCoy For For Management 11 Elect Director Mary S. Metz For For Management 12 Elect Director Joyce M. Roche For For Management 13 Elect Director Laura D' Andrea Tyson For For Management 14 Elect Director Patricia P. Upton For For Management 15 Ratify Auditors For For Management 16 Report on Political Contributions Against Against Shareholder 17 Exclude Pension Credits from Earnings Against Against Shareholder Performance Measure 18 Require Independent Lead Director Against Against Shareholder 19 Establish SERP Policy Against For Shareholder 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William Barnet, III For For Management 2 Elect Director Frank P. Bramble, Sr. For For Management 3 Elect Director John T. Collins For For Management 4 Elect Director Gary L. Countryman For For Management 5 Elect Director Tommy R. Franks For For Management 6 Elect Director Charles K. Gifford For For Management 7 Elect Director Kenneth D. Lewis For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Walter E. Massey For For Management 10 Elect Director Thomas J. May For For Management 11 Elect Director Patricia E. Mitchell For For Management 12 Elect Director Thomas M. Ryan For For Management 13 Elect Director O. Temple Sloan, Jr. For For Management 14 Elect Director Meredith R. Spangler For For Management 15 Elect Director Robert L. Tillman For For Management 16 Elect Director Jackie M. Ward For For Management 17 Ratify Auditors For For Management 18 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 20 Limit Executive Compensation Against Against Shareholder 21 Provide for Cumulative Voting Against For Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 24 Report on the Equator Principles Against Against Shareholder 25 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights BANK OF NEW YORK MELLON CORP., THE Ticker: BK Security ID: 064058100 Meeting Date: APR 8, 2008 Meeting Type: Annual Record Date: FEB 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank J. Biondi, Jr. For For Management Elect Director Ruth E. Bruch For For Management Elect Director Nicholas M. Donofrio For For Management Elect Director Steven G. Elliott For For Management Elect Director Gerald L. Hassell For For Management Elect Director Edmund F. Kelly For For Management Elect Director Robert P. Kelly For For Management Elect Director Richard J. Kogan For For Management Elect Director Michael J. Kowalski For For Management Elect Director John A. Luke, Jr. For For Management Elect Director Robert Mehrabian For For Management Elect Director Mark A. Nordenberg For For Management Elect Director Catherine A. Rein For For Management Elect Director Thomas A. Renyi For For Management Elect Director William C. Richardson For For Management Elect Director Samuel C. Scott III For For Management Elect Director John P. Surma For For Management Elect Director Wesley W. von Schack For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Restore or Provide for Cumulative Voting Against For Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wayne T. Hockmeyer For For Management 2 Elect Director Joseph B. Martin For For Management 3 Elect Director Robert L. Parkinson For For Management 4 Elect Director Thomas T. Stallkamp For For Management 5 Elect Director Albert P.L. Stroucken For For Management 6 Ratify Auditors For For Management BOEING CO., THE Ticker: BA Security ID: 097023105 Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Biggs For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director Arthur D. Collins, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director William M. Daley For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director James L. Jones For For Management 8 Elect Director Edward M. Liddy For For Management 9 Elect Director John F. McDonnell For For Management 10 Elect Director W. James McNerney, Jr. For For Management 11 Elect Director Mike S. Zafirovski For For Management 12 Ratify Auditors For For Management 13 Report on Foreign Arms Sales Against Against Shareholder 14 Adopt Principles for Health Care Reform Against Against Shareholder 15 Adopt Human Rights Policy Against Against Shareholder 16 Require Independent Lead Director Against Against Shareholder 17 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 19 Restrict Severance Agreements Against For Shareholder (Change-in-Control) BRISTOL-MYERS SQUIBB CO. Ticker: BMY Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis B. Campbell For For Management 2 Elect Director James M. Cornelius For For Management 3 Elect Director Louis J. Freeh For For Management 4 Elect Director Laurie H. Glimcher For For Management 5 Elect Director Michael Grobstein For For Management 6 Elect Director Leif Johansson For For Management 7 Elect Director Alan J. Lacey For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Togo D. West, Jr. For For Management 10 Elect Director R. Sanders Williams For For Management 11 Ratify Auditors For For Management 12 Increase Disclosure of Executive Against For Shareholder Compensation BROADCOM CORP. Ticker: BRCM Security ID: 111320107 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Farinsky For For Management Elect Director Nancy H. Handel For For Management Elect Director Eddy W. Hartenstein For For Management Elect Director John Major For For Management Elect Director Scott A. McGregor For For Management Elect Director Alan E. Ross For Withhold Management Elect Director Henry Samueli For Withhold Management Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For Against Management Plan 4 Ratify Auditors For For Management CANADIAN NATIONAL RAILWAY COMPANY Ticker: CNR Security ID: 136375102 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Michael R. Armellino as Director For For Management Elect A. Charles Baillie as Director For For Management Elect Hugh J. Bolton as Director For For Management Elect J.V. Raymond Cyr as Director For For Management Elect Gordon D. Giffin as Director For For Management Elect James K. Gray as Director For For Management Elect E. Hunter Harrison as Director For For Management Elect Edith E. Holiday as Director For For Management Elect V. Maureen Kempston as Director For For Management Elect Robert H. Lee as Director For For Management Elect Denis Losier as Director For For Management Elect Edward C. Lumley as Director For For Management Elect David G.A. McLean as Director For For Management Elect Robert Pace as Director For For Management 2 Ratify KPMG as Auditors For For Management 3 Release Environmental Findings and Report Against Against Shareholder to Shareholders on Decommissioning of Algonquin Park Line CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 11, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Frank Blount For For Management Elect Director John R. Brazil For For Management Elect Director Eugene V. Fife For For Management Elect Director Gail D. Fosler For For Management Elect Director Peter A. Magowan For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require a Majority Vote for the Election Against Against Shareholder of Directors 5 Report on Foreign Military Sales Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S. H. Armacost For For Management 2 Elect Director L. F. Deily For For Management 3 Elect Director R. E. Denham For For Management 4 Elect Director R. J. Eaton For For Management 5 Elect Director S. Ginn For For Management 6 Elect Director F. G. Jenifer For For Management 7 Elect Director J. L. Jones For For Management 8 Elect Director S. Nunn For For Management 9 Elect Director D. J. O?Reilly For For Management 10 Elect Director D. B. Rice For For Management 11 Elect Director P. J. Robertson For For Management 12 Elect Director K. W. Sharer For For Management 13 Elect Director C. R. Shoemate For For Management 14 Elect Director R. D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Ratify Auditors For For Management 17 Increase Authorized Common Stock For Against Management 18 Require Independent Board Chairman Against Against Shareholder 19 Adopt Human Rights Policy Against Against Shareholder 20 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 21 Adopt Quantitative GHG Goals for Products Against Against Shareholder and Operations 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Market Specific Environmental Against Against Shareholder Laws CIGNA CORP. Ticker: CI Security ID: Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter N. Larson For For Management 2 Elect Director Roman Martinez IV For For Management 3 Elect Director Carol Cox Wait For For Management 4 Elect Director William D. Zollars For For Management 5 Ratify Auditors For For Management 6 Eliminate Class of Preferred Stock For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Reduce Supermajority Vote Requirement For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2007 Meeting Type: Annual Record Date: SEP 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director Dr. John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management 16 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 17 Pay For Superior Performance Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. Michael Armstrong For For Management 2 Elect Director Alain J.P. Belda For For Management 3 Elect Director Sir Winfried Bischoff For For Management 4 Elect Director Kenneth T. Derr For For Management 5 Elect Director John M. Deutch For For Management 6 Elect Director Roberto Hernandez Ramirez For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Anne Mulcahy For For Management 9 Elect Director Vikram Pandit For For Management 10 Elect Director Richard D. Parsons For For Management 11 Elect Director Judith Rodin For For Management 12 Elect Director Robert E. Rubin For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Franklin A. Thomas For For Management 15 Ratify Auditors For For Management 16 Disclose Prior Government Service Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Limit Executive Compensation Against Against Shareholder 19 Require More Director Nominations Than Against Against Shareholder Open Seats 20 Report on the Equator Principles Against Against Shareholder 21 Adopt Employee Contract Against Against Shareholder 22 Amend GHG Emissions Policies to Limit Against Against Shareholder Coal Financing 23 Report on Human Rights Investment Against Against Shareholder Policies 24 Require Independent Board Chairman Against Against Shareholder 25 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 26 Indicate If You Would Like to Keep Your None Against Management Vote Confidential Under Current Policy COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2008 Meeting Type: Annual Record Date: JAN 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: CRAIG ARNOLD For For Management 2 ELECTION OF DIRECTOR: ROBERT H. BRUST For For Management 3 ELECTION OF DIRECTOR: JOHN M. CONNORS, For For Management JR. 4 ELECTION OF DIRECTOR: CHRISTOPHER J. For For Management COUGHLIN 5 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE For For Management 6 ELECTION OF DIRECTOR: KATHY J. HERBERT For For Management 7 ELECTION OF DIRECTOR: RANDALL J. HOGAN, For For Management III 8 ELECTION OF DIRECTOR: RICHARD J. MEELIA For For Management 9 ELECTION OF DIRECTOR: DENNIS H. REILLEY For For Management 10 ELECTION OF DIRECTOR: TADATAKA YAMADA For For Management 11 ELECTION OF DIRECTOR: JOSEPH A. For For Management ZACCAGNINO 12 Ratify Auditors For For Management CVS CAREMARK CORP Ticker: CVS Security ID: Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen E. Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Million For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 15 Adopt Anti Gross-up Policy Against Against Shareholder 16 Report on Political Contributions Against Against Shareholder DEERE & CO. Ticker: DE Security ID: 244199105 Meeting Date: NOV 14, 2007 Meeting Type: Special Record Date: SEP 24, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Common Stock and a For For Management Stock Split DEERE & CO. Ticker: DE Security ID: 244199105 Meeting Date: FEB 27, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director T. Kevin Dunnigan For For Management 2 Elect Director Charles O. Holliday, Jr. For For Management 3 Elect Director Dipak C. Jain For For Management 4 Elect Director Joachim Milberg For For Management 5 Elect Director Richard B. Myers For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management DIAGEO PLC Ticker: DEO Security ID: 25243Q205 Meeting Date: OCT 16, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 REPORTS AND ACCOUNTS For For Management 2 DIRECTORS REMUNERATION REPORT 2007 For For Management 3 DECLARATION OF FINAL DIVIDEND For For Management 4 RE-ELECTION OF MS M LILJA (MEMBER OF For For Management AUDIT, NOMINATION, REMUNERATION COMMITTEE) 5 RE-ELECTION OF MR NC ROSE (MEMBER OF For For Management EXECUTIVE COMMITTEE) 6 RE-ELECTION OF MR PA WALKER (MEMBER OF For For Management AUDIT, NOMINATION, AND REMUNERATION COMMITTEE) 7 Ratify Auditors For For Management 8 AUTHORITY TO ALLOT RELEVANT SECURITIES For For Management 9 DISAPPLICATION OF PRE-EMPTION RIGHTS For For Management 10 AUTHORITY TO PURCHASE OWN ORDINARY SHARES For For Management 11 AUTHORITY TO MAKE POLITICAL DONATIONS For For Management AND/OR TO INCUR POLITICAL EXPENDITURE 12 ADOPTION OF DIAGEO PLC 2or For Management EMPLOYEE STOCK PURCHASE PLAN 13 AMENDMENTS TO THE ARTICLES OF ASSOCIATION For For Management E.I. DU PONT DE NEMOURS & CO. Ticker: DD Security ID: 263534109 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard H. Brown For For Management Elect Director Robert A. Brown For For Management Elect Director Bertrand P. Collomb For For Management Elect Director Curtis J. Crawford For For Management Elect Director Alexander M. Cutler For For Management Elect Director John T. Dillon For For Management Elect Director Eleuthere I. du Pont For For Management Elect Director Marillyn A. Hewson For For Management Elect Director Charles O. Holliday, Jr. For For Management Elect Director Lois D. Juliber For For Management Elect Director Sean O'Keefe For For Management Elect Director William K. Reilly For For Management 2 Ratify Auditors For For Management 3 Report on Plant Closures Against Against Shareholder 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Global Warming Against Against Shareholder 6 Amend Human Rights Policies Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation ELI LILLY AND CO. Ticker: LLY Security ID: 532457108 Meeting Date: APR 21, 2008 Meeting Type: Annual Record Date: FEB 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Eskew For For Management Elect Director Alfred G. Gilman For For Management Elect Director Karen N. Horn For For Management Elect Director John C. Lechleiter For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Require a Majority Vote for the Election For Against Management of Directors 5 Amend Omnibus Stock Plan For Against Management 6 Report on Animal Testing Policies Against Against Shareholder 7 Amend Vote Requirements to Amend Against For Shareholder Articles/Bylaws/Charter 8 Reduce Supermajority Vote Requirement Against Against Shareholder 9 Political Contributions Against Against Shareholder EMBARQ CORP Ticker: EQ Security ID: 29078E105 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Brown For For Management Elect Director Steven A. Davis For For Management Elect Director Richard A. Gephardt For For Management Elect Director Thomas A. Gerke For For Management Elect Director John P. Mullen For For Management Elect Director William A. Owens For For Management Elect Director Dinesh C. Paliwal For For Management Elect Director Stephanie M. Shern For For Management Elect Director Laurie A. Siegel For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock Purchase For For Management Plan 5 Approve Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation EMC CORP. Ticker: EMC Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael W. Brown For For Management Elect Director Michael J. Cronin For For Management Elect Director Gail Deegan For For Management Elect Director John R. Egan For For Management Elect Director W. Paul Fitzgerald For Withhold Management Elect Director Olli-Pekka Kallasvuo For Withhold Management Elect Director Edmund F. Kelly For For Management Elect Director Windle B. Priem For For Management Elect Director Paul Sagan For For Management Elect Director David N. Strohm For For Management Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Reduce Supermajority Vote Requirement For For Management ENTERGY CORP. Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 2, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Simon D. DeBree For For Management 4 Elect Director Gary W. Edwards For For Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director Donald C. Hintz For For Management 7 Elect Director J. Wayne Leonard For For Management 8 Elect Director Stuart L. Levenick For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For For Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 15 Limit Executive Compensation Against Against Shareholder 16 Report on Political Contributions Against Against Shareholder 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George A. Alcorn For For Management Elect Director Charles R. Crisp For For Management Elect Director Mark G. Papa For For Management Elect Director H. Leighton Steward For For Management Elect Director Donald F. Textor For For Management Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Boskin For For Management Elect Director Larry R. Faulkner For For Management Elect Director William W. George For For Management Elect Director James R. Houghton For For Management Elect Director Reatha Clark King For For Management Elect Director Marilyn Carlson Nelson For For Management Elect Director Samuel J. Palmisano For For Management Elect Director Steven S Reinemund For For Management Elect Director Walter V. Shipley For For Management Elect Director Rex W. Tillerson For For Management Elect Director Edward E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 4 Require Director Nominee Qualifications Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Approve Distribution Policy Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Compare CEO Compensation to Company's Against Against Shareholder Lowest Paid U.S. Workers 9 Claw-back of Payments under Restatements Against Against Shareholder 10 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 11 Report on Political Contributions Against Against Shareholder 12 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 13 Report on Community Environmental Impacts Against Against Shareholder of Operations 14 Report on Potential Environmental Damage Against Against Shareholder from Drilling in the Arctic National Wildlife Refuge 15 Adopt Greenhouse Gas Emissions Goals for Against Against Shareholder Products and Operations 16 Report on Carbon Dioxide Emissions Against Against Shareholder Information at Gas Stations 17 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 18 Report on Energy Technologies Development Against Against Shareholder 19 Adopt Policy to Increase Renewable Energy Against Against Shareholder FISERV, INC. Ticker: FISV Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald F. Dillon For For Management Elect Director Gerald J. Levy For For Management Elect Director Denis J. O'Leary For For Management Elect Director Glenn M. Renwick For For Management Elect Director Doyle R. Simons For For Management Elect Director Peter J. Kight For For Management 2 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 10, 2007 Meeting Type: Annual Record Date: MAY 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For Withhold Management Elect Director Charles C. Krulak For For Management Elect Director Bobby Lee Lackey For For Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For For Management Elect Director Gabrielle K. McDonald For Withhold Management Elect Director James R. Moffett For Withhold Management Elect Director B.M. Rankin, Jr. For Withhold Management Elect Director J. Stapleton Roy For Withhold Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 5, 2008 Meeting Type: Annual Record Date: APR 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For Withhold Management Elect Director Charles C. Krulak For For Management Elect Director Bobby Lee Lackey For For Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For Withhold Management Elect Director Gabrielle K. McDonald For Withhold Management Elect Director James R. Moffett For Withhold Management Elect Director B.M. Rankin, Jr. For Withhold Management Elect Director J. Stapleton Roy For Withhold Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management GENERAL DYNAMICS CORP. Ticker: GD Security ID: Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Charles H. Goodman For For Management 5 Elect Director Jay L. Johnson For For Management 6 Elect Director George A. Joulwan For For Management 7 Elect Director Paul G. Kaminski For For Management 8 Elect Director John M. Keane For For Management 9 Elect Director Deborah J. Lucas For For Management 10 Elect Director Lester L. Lyles For For Management 11 Elect Director Carl E. Mundy, Jr. For For Management 12 Elect Director J. Christopher Reyes For For Management 13 Elect Director Robert Walmsley For For Management 14 Ratify Auditors For For Management 15 Adopt Ethical Criteria for Military Against Against Shareholder Contracts 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings GENERAL ELECTRIC CO. Ticker: GE Security ID: 369604103 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James I. Cash, Jr. For For Management 2 Elect Director William M. Castell For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Claudio X. Gonzalez For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Claw-back of Payments under Restatements Against Against Shareholder 21 Adopt Policy on Overboarded Directors Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Global Warming Against Against Shareholder 24 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Berg For For Management Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas Moore For For Management Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Increase Authorized Common Stock For For Management GLOBALSANTAFE CORPORATION (FORMERLY SANTA FE INTERNATIONAL CORP) Ticker: GSF Security ID: G3930E101 Meeting Date: NOV 9, 2007 Meeting Type: Court Record Date: OCT 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE SCHEME OF ARRANGEMENT, For For Management ATTACHED TO THE ACCOMPANYING JOINT PROXY STATEMENT AS ANNEX H. TO BE VOTED ON AT THE FIRST PART OF THE SHAREHOLDERS MEETING, WHICH PART IS CONVENED PURSUANT TO THE ORDER OF THE GRAND COURT OF THE CAYMAN ISLANDS. 2 APPROVAL OF THE SCHEME OF ARRANGEMENT, For For Management ATTACHED TO THE ACCOMPANYING JOINT PROXY STATEMENT AS ANNEX H. TO BE VOTED ON AT THE SECOND PART OF THE SHAREHOLDERS MEETING, WHICH PART IS CONVENED IN ACCORDANCE WITH THE ARTICLES OF ASSOCIATION. GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Lloyd C. Blankfein For For Management 2 Elect Directors John H. Bryan For For Management 3 Elect Directors Gary D. Cohn For For Management 4 Elect Directors Claes Dahlback For For Management 5 Elect Directors Stephen Friedman For For Management 6 Elect Directors William W. George For For Management 7 Elect Directors Rajat K. Gupta For For Management 8 Elect Directors James A. Johnson For For Management 9 Elect Directors Lois D. Juliber For For Management 10 Elect Directors Edward M. Liddy For For Management 11 Elect Directors Ruth J. Simmons For For Management 12 Elect Directors Jon Winkelried For For Management 13 Ratify Auditors For For Management 14 Prohibit Executive Stock-Based Awards Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 16 Prepare Sustainability Report Against Against Shareholder HARTFORD FINANCIAL SERVICES GROUP, INC., THE Ticker: HIG Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ramani Ayer For For Management 2 Elect Director Ramon de Oliveira For For Management 3 Elect Director Trevor Fetter For For Management 4 Elect Director Edward J. Kelly, III For For Management 5 Elect Director Paul G. Kirk, Jr. For For Management 6 Elect Director Thomas M. Marra For For Management 7 Elect Director Gail J. McGovern For For Management 8 Elect Director Michael G. Morris For For Management 9 Elect Director Charles B. Strauss For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Ratify Auditors For For Management HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Jaime Chico Pardo For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director D. Scott Davis For For Management 5 Elect Director Linnet F. Deily For For Management 6 Elect Director Clive R. Hollick For For Management 7 Elect Director Bradley T. Sheares For For Management 8 Elect Director Eric K. Shinseki For For Management 9 Elect Director John R. Stafford For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide the Right to Call Special Meeting For Against Management 13 Pay For Superior Performance Against Against Shareholder HOSPIRA, INC. Ticker: HSP Security ID: Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irving W. Bailey, II For For Management Elect Director Ronald A. Matricaria For For Management Elect Director Jacque J. Sokolov For For Management 2 Ratify Auditors For For Management INTEL CORP. Ticker: INTC Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig R. Barrett For For Management 2 Elect Director Charlene Barshefsky For For Management 3 Elect Director Carol A. Bartz For For Management 4 Elect Director Susan L. Decker For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Jane E. Shaw For For Management 10 Elect Director John L. Thornton For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Sustainability INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Black For For Management Elect Director W.R. Brody For For Management Elect Director K.I. Chenault For For Management Elect Director M.L. Eskew For For Management Elect Director S.A. Jackson For For Management Elect Director L.A. Noto For For Management Elect Director J.W. Owens For For Management Elect Director S.J. Palmisano For For Management Elect Director J.E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L.H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Restore or Provide for Cumulative Voting Against For Shareholder 4 Review Executive Compensation Against Against Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 6 Amend Bylaw Call Special Meetings Against For Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Sue Coleman For For Management Elect Director James G. Cullen For For Management Elect Director Michael M.E. Johns For For Management Elect Director Arnold G. Langbo For For Management Elect Director Susan L. Lindquist For For Management Elect Director Leo F. Mullin For For Management Elect Director Wiliam D. Perez For For Management Elect Director Christine A. Poon For For Management Elect Director Charles Prince For For Management Elect Director Steven S. Reinemund For For Management Elect Director David Satcher For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Stephen B. Burke For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director James Dimon For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Laban P. Jackson, Jr. For For Management 9 Elect Director Robert I. Lipp For For Management 10 Elect Director David C. Novak For For Management 11 Elect Director Lee R. Raymond For For Management 12 Elect Director William C. Weldon For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For Against Management 16 Report on Government Service of Employees Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 20 Require More Director Nominations Than Against Against Shareholder Open Seats 21 Report on Human Rights Investment Against Against Shareholder Policies 22 Report on Lobbying Activities Against Against Shareholder KELLOGG CO. Ticker: K Security ID: Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David Mackay For For Management Elect Director Sterling Speirn For For Management Elect Director John Zabriskie For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against Against Shareholder of Directors KIMBERLY-CLARK CORP. Ticker: KMB Security ID: 494368103 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: FEB 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Robert W. Decherd For For Management 4 Elect Director Ian C. Read For For Management 5 Elect Director G. Craig Sullivan For For Management 6 Ratify Auditors For For Management 7 Eliminate Supermajority Vote Requirement For For Management 8 Require Director Nominee Qualifications Against Against Shareholder 9 Adopt ILO Based Code of Conduct Against Against Shareholder 10 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 11 Provide for Cumulative Voting Against For Shareholder 12 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Sustainability KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ajay Banga For For Management Elect Director Jan Bennink For For Management Elect Director Myra M. Hart For For Management Elect Director Lois D. Juliber For For Management Elect Director Mark D. Ketchum For For Management Elect Director Richard A. Lerner For For Management Elect Director John C. Pope For For Management Elect Director Fredric G. Reynolds For For Management Elect Director Irene B. Rosenfeld For For Management Elect Director Mary L. Schapiro For For Management Elect Director Deborah C. Wright For For Management Elect Director Frank G. Zarb For For Management 2 Ratify Auditors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen R. Hardis For For Management 2 Elect Director The Rt. Hon. Lord Lang of For For Management Monkton, DL 3 Elect Director Morton O. Schapiro For For Management 4 Elect Director Adele Simmons For For Management 5 Elect Director Brian Duperreault For For Management 6 Elect Director Bruce P. Nolop For For Management 7 Ratify Auditors For For Management 8 Declassify the Board of Directors For For Management 9 Report on Political Contributions Against Against Shareholder MCDONALD'S CORP. Ticker: MCD Security ID: Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Susan E. Arnold For For Management 3 Elect Director Richard H. Lenny For For Management 4 Elect Director Cary D. McMillan For For Management 5 Elect Director Sheila A. Penrose For For Management 6 Elect Director James A. Skinner For For Management 7 Ratify Auditors For For Management MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Winfried Bischoff For For Management Elect Director Douglas N. Daft For For Management Elect Director Linda Koch Lorimer For For Management Elect Director Harold McGraw III For For Management Elect Director Michael Rake For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Reduce Supermajority Vote Requirement Against For Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John L. Cassis For For Management 2 Elect Director Michael Goldstein For For Management 3 Elect Director Blenda J. Wilson For For Management 4 Ratify Auditors For For Management 5 Increase Authorized Common Stock For Against Management 6 Limit Executive Compensation Against Against Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2007 Meeting Type: Annual Record Date: JUN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Calhoun For For Management Elect Director Arthur D. Collins, Jr. For For Management Elect Director James T. Lenehan For For Management Elect Director Kendall J. Powell For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard T. Clark For For Management 2 Elect Director Johnnetta B. Cole, Ph.D. For For Management 3 Elect Director Thomas H. Glocer For For Management 4 Elect Director Steven F. Goldstone For For Management 5 Elect Director William B. Harrison, Jr. For For Management 6 Elect Director Harry R. Jacobson, M.D. For For Management 7 Elect Director William N. Kelley, M.D. For For Management 8 Elect Director Rochelle B. Lazarus For For Management 9 Elect Director Thomas E. Shenk, Ph.D. For For Management 10 Elect Director Anne M. Tatlock For For Management 11 Elect Director Samuel O. Thier, M.D. For For Management 12 Elect Director Wendell P. Weeks For For Management 13 Elect Director Peter C. Wendell For For Management 14 Ratify Auditors For For Management 15 Limit Executive Compensation Against Against Shareholder 16 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Adopt a bylaw to Require an Independent Against Against Shareholder Lead Director MERRILL LYNCH & CO., INC. Ticker: MER Security ID: 590188108 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol T. Christ For For Management 2 Elect Director Armando M. Codina For For Management 3 Elect Director Judith Mayhew Jonas For For Management 4 Elect Director John A. Thain For For Management 5 Ratify Auditors For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Compensation- Miscellaneous Company Against Against Shareholder SpecificProhibiting Executive Officer Stock Sales during Buyback 8 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 9 Adopt Employment Contract Against Against Shareholder MICROSOFT CORP. Ticker: MSFT Security ID: Meeting Date: NOV 13, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Dina Dublon For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Elect Director Jon A. Shirley For For Management 11 Ratify Auditors For For Management 12 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights MOODY'S CORPORATION Ticker: MCO Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert R. Glauber For For Management 2 Elect Director Connie Mack For For Management 3 Elect Director Nancy S. Newcomb For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: Meeting Date: APR 8, 2008 Meeting Type: Annual Record Date: FEB 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director C. Robert Kidder For For Management 5 Elect Director John J. Mack For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Hutham S. Olayan For For Management 9 Elect Director Charles E. Phillips, Jr. For For Management 10 Elect Director Griffith Sexton For For Management 11 Elect Director Laura D. Tyson For For Management 12 Ratify Auditors For For Management 13 Eliminate Supermajority Vote Requirement For For Management 14 Approve Report of the Compensation Against Against Shareholder Committee 15 Report on Human Rights Investment Against Against Shareholder Policies MOTOROLA, INC. Ticker: MOT Security ID: 620076109 Meeting Date: MAY 5, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Brown For For Management Elect Director D. Dorman For For Management Elect Director W. Hambrecht For For Management Elect Director J. Lewent For For Management Elect Director K. Meister For For Management Elect Director T. Meredith For For Management Elect Director N. Negroponte For For Management Elect Director S. Scott III For For Management Elect Director R. Sommer For For Management Elect Director J. Stengel For For Management Elect Director A. Vinciquerra For For Management Elect Director D. Warner III For For Management Elect Director J. White For For Management Elect Director M. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Claw-back of Payments under Restatements Against Against Shareholder 5 Amend Human Rights Policies Against Against Shareholder NETWORK APPLIANCE, INC. Ticker: NTAP Security ID: 64120L104 Meeting Date: SEP 19, 2007 Meeting Type: Annual Record Date: JUL 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel J. Warmenhoven For For Management Elect Director Donald T. Valentine For For Management Elect Director Jeffry R. Allen For For Management Elect Director Carol A. Bartz For For Management Elect Director Alan L. Earhart For For Management Elect Director Edward Kozel For For Management Elect Director Mark Leslie For For Management Elect Director Nicholas G. Moore For For Management Elect Director George T. Shaheen For For Management Elect Director Robert T. Wall For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Approve Executive Incentive Bonus Plan For Against Management 6 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey L. Berenson For For Management Elect Director Michael A. Cawley For For Management Elect Director Edward F. Cox For For Management Elect Director Charles D. Davidson For For Management Elect Director Thomas J. Edelman For For Management Elect Director Kirby L. Hedrick For For Management Elect Director Scott D. Urban For For Management Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management NOKIA CORP. Ticker: NOK Security ID: 654902204 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE ANNUAL ACCOUNTS For For Management 2 APPROVAL OF THE DISTRIBUTION OF THE For For Management PROFIT FOR THE YEAR, PAYMENT OF DIVIDEND 3 APPROVAL OF THE DISCHARGE OF THE For For Management CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS, AND THE PRESIDENT, FROM LIABILITY 4 APPROVAL OF THE REMUNERATION TO THE For For Management MEMBERS OF THE BOARD OF DIRECTORS 5 APPROVAL OF THE NUMBER OF THE MEMBERS OF For For Management THE BOARD OF DIRECTORS Elect Director Georg Ehrnrooth For For Management Elect Director Lalita D. Gupte For For Management Elect Director Bengt Holmstrom For For Management Elect Director Henning Kagermann For For Management Elect Director Olli-Pekka Kallasvuo For For Management Elect Director Per Karlsson For For Management Elect Director Jorma Ollila For For Management Elect Director Marjorie Scardino For For Management Elect Director Risto Siilasmaa For For Management Elect Director Keijo Suila For For Management 7 APPROVAL OF THE AUDITOR REMUNERATION For For Management 8 APPROVAL OF THE RE-ELECTION OF For For Management PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2008 9 APPROVAL OF THE AUTHORIZATION TO THE For For Management BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE NOKIA SHARES 10 MARK THE FOR BOX IF YOU WISH TO None Abstain Management INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 10 NORTHROP GRUMMAN CORP. Ticker: NOC Security ID: 666807102 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis W. Coleman For For Management 2 Elect Director Thomas B. Fargo For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Phillip Frost For For Management 7 Elect Director Charles R. Larson For For Management 8 Elect Director Richard B. Myers For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Kevin W. Sharer For For Management 11 Elect Director Ronald D. Sugar For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Report on Foreign Military Sales Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 16 Adopt Anti Gross-up Policy Against Against Shareholder NRG ENERGY INC Ticker: NRG Security ID: 629377508 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence S. Coben For For Management Elect Director Paul W. Hobby For For Management Elect Director Herbert H. Tate For For Management Elect Director Walter R. Young For For Management 2 Approve Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 2, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey O. Henley For Withhold Management Elect Director Lawrence J. Ellison For For Management Elect Director Donald L. Lucas For For Management Elect Director Michael J. Boskin For For Management Elect Director Jack F. Kemp For For Management Elect Director Jeffrey S. Berg For For Management Elect Director Safra A. Catz For Withhold Management Elect Director Hector Garcia-Molina For For Management Elect Director H. Raymond Bingham For For Management Elect Director Charles E Phillips, Jr. For Withhold Management Elect Director Naomi O. Seligman For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 5 Issue an Open Source Report Against Against Shareholder PACTIV CORP. Ticker: PTV Security ID: 695257105 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry D. Brady For For Management 2 Elect Director K. Dane Brooksher For For Management 3 Elect Director Robert J. Darnall For For Management 4 Elect Director Mary R. (Nina) Henderson For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director Roger B. Porter For For Management 7 Elect Director Richard L. Wambold For For Management 8 Elect Director Norman H. Wesley For For Management 9 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director I.M. Cook For For Management 2 Elect Director D. Dublon For For Management 3 Elect Director V.J. Dzau For For Management 4 Elect Director R.L. Hunt For For Management 5 Elect Director A. Ibarguen For For Management 6 Elect Director A.C. Martinez For For Management 7 Elect Director I.K. Nooyi For For Management 8 Elect Director S.P. Rockefeller For For Management 9 Elect Director J.J. Schiro For For Management 10 Elect Director L.G. Trotter For For Management 11 Elect Director D.Vasella For For Management 12 Elect Director M.D. White For For Management 13 Ratify Auditors For For Management 14 Report on Recycling Against Against Shareholder 15 Report on Genetically Engineered Products Against Against Shareholder 16 Report on Human Rights Policies Relating Against Against Shareholder to Water Use 17 Report on Global Warming Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director William R. Howell For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director Dana G. Mead For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director William C. Steere, Jr. For For Management 15 Ratify Auditors For For Management 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. McVay For For Management Elect Director Wayne T. Smith For For Management Elect Director H. Mitchell Watson, Jr. For For Management Elect Director Robert L. Wood For For Management 2 Require Majority Vote for Non-Contested For Against Management Election 3 Ratify Auditors For For Management PRIDE INTERNATIONAL, INC. Ticker: PDE Security ID: 74153Q102 Meeting Date: MAY 19, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A.B. Brown For For Management Elect Director Kenneth M. Burke For For Management Elect Director Archie W. Dunham For For Management Elect Director David A. Hager For For Management Elect Director Francis S. Kalman For For Management Elect Director Ralph D. Mcbride For Withhold Management Elect Director Robert G. Phillips For For Management Elect Director Louis A. Raspino For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 9, 2007 Meeting Type: Annual Record Date: AUG 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rajat K. Gupta For Withhold Management Elect Director A. G. Lafley For For Management Elect Director Lynn M. Martin For For Management Elect Director Johnathan A. Rodgers For Withhold Management Elect Director John F. Smith, Jr. For For Management Elect Director Ralph Snyderman, M.D. For For Management Elect Director Margaret C. Whitman For For Management 2 Ratify Auditor For For Management 3 Prohibit Executive Stock-Based Awards Against Against Shareholder 4 Report on Free Enterprise Initiatives Against Against Shareholder 5 Report on Animal Welfare Against Against Shareholder QUALCOMM INC. Ticker: QCOM Security ID: Meeting Date: MAR 11, 2008 Meeting Type: Annual Record Date: JAN 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For Withhold Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Buehler For For Management Elect Director Rosanne Haggerty For For Management Elect Director Daniel C. Stanzione For For Management 2 Ratify Auditors For For Management ROCKWELL AUTOMATION INC Ticker: ROK Security ID: Meeting Date: FEB 6, 2008 Meeting Type: Annual Record Date: DEC 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce M. Rockwell For For Management Elect Director Joseph F. Toot, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management SAP AG Ticker: SAP Security ID: 803054204 Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RESOLUTION ON THE APPROPRIATION OF THE For For Management RETAINED EARNINGS OF THE FISCAL YEAR 2007 2 RESOLUTION ON THE FORMAL APPROVAL OF THE For For Management ACTS OF THE EXECUTIVE BOARD IN THE FISCAL YEAR 2007 3 RESOLUTION ON THE FORMAL APPROVAL OF THE For For Management ACTS OF THE SUPERVISORY BOARD IN THE FISCAL YEAR 2007 4 Ratify Auditors For For Management 5 ELECTION TO THE SUPERVISORY BOARD For For Management 6 RESOLUTION ON THE AUTHORIZATION TO For For Management ACQUIRE AND USE TREASURY SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT 7 RESOLUTION ON THE AUTHORIZATION TO USE For For Management EXISTING TREASURY SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT 8 RESOLUTION ON THE AUTHORIZATION TO USE For For Management EQUITY DERIVATIVES IN CONNECTION WITH THE ACQUISITION OF TREASURY SHARES 9 RESOLUTION ON THE AMENDMENT OF SECTION 4 For For Management OF THE ARTICLES OF INCORPORATION DUE TO THE EXPIRY OF AUTHORIZED CAPITAL III 10 RESOLUTION ON THE AMENDMENT OF SECTION 23 For For Management OF THE ARTICLES OF INCORPORATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT SCHERING-PLOUGH CORP. Ticker: SGP Security ID: Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hans W. Becherer For For Management Elect Director Thomas J. Colligan For For Management Elect Director Fred Hassan For For Management Elect Director C. Robert Kidder For For Management Elect Director Eugene R. McGrath For For Management Elect Director Carl E. Mundy, Jr. For For Management Elect Director Antonio M. Perez For For Management Elect Director Patricia F. Russo For For Management Elect Director Jack L. Stahl For For Management Elect Director Craig B. Thompson For For Management Elect Director Kathryn C. Turner For For Management Elect Director Robert F.W. van Oordt For For Management Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director P. Camus For For Management Elect Director J.S. Gorelick For For Management Elect Director A. Gould For For Management Elect Director T. Isaac For For Management Elect Director N. Kudryavtsev For For Management Elect Director A. Lajous For For Management Elect Director M.E. Marks For For Management Elect Director D. Primat For For Management Elect Director L.R. Reif For For Management Elect Director T.I. Sandvold For For Management Elect Director N. Seydoux For For Management Elect Director L.G. Stuntz For For Management 2 ADOPTION AND APPROVAL OF FINANCIALS AND For For Management DIVIDENDS 3 APPROVAL OF ADOPTION OF THE SCHLUMBERGER For For Management 2 4 APPROVAL OF INDEPENDENT REGISTERED PUBLIC For For Management ACCOUNTING FIRM ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard R. Devenuti For For Management Elect Director Stuart M. Essig For For Management Elect Director Thomas H. Garrett III For For Management Elect Director Wendy L. Yarno For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUL 17, 2007 Meeting Type: Annual Record Date: JUN 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE AND DISCUSS THE COMPANY S For For Management CONSOLIDATED BALANCE SHEET, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 TO APPROVE THE BOARD OF DIRECTORS For For Management RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2006, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 1.36 (APPROXIMATELY US$0.31) PER ORDINARY SHARE (OR ADR), BE DECLARED FINAL. 3 TO ELECT ABRAHAM E. COHEN AS A DIRECTOR. For For Management 4 TO ELECT PROF. ROGER D. KORNBERG AS A For For Management DIRECTOR 5 TO ELECT PROF. MOSHE MANY AS A DIRECTOR. For For Management 6 TO ELECT DAN PROPPER AS A DIRECTOR. For For Management 7 TO APPROVE THE PURCHASE OF DIRECTORS AND For For Management OFFICERS LIABILITY INSURANCE FOR THE DIRECTORS AND OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES, ALL AS FULLY DESCRIBED IN THE PROXY STATEMENT. 8 TO APPOINT KESSELMAN & KESSELMAN, A For For Management MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 SHAREHOLDERS AND TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE THEIR TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2008 Meeting Type: Annual Record Date: MAY 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of NIS 1.60 Per For For Management Share 3 Elect Eli Hurvitz as Director For For Management 4 Elect Ruth Cheshin as Director For For Management 5 Elect Harold Snyder as Director For For Management 6 Elect Joseph (Yosi) Nitzani as Director For For Management 7 Elect Ory Slonim as Director For For Management 8 Appoint Leora (Rubin) Meridor as External For For Management Director 9 Approve Director/Officer Liability and For For Management Indemnification Insurance 10 Approve Remuneration of Directors For For Management 11 Approve Employee Stock Purchase Plan For For Management 12 Approve Kesselman & Kesselman as Auditors For For Management and Authorize Board to Fix Their Remuneration TEXAS INSTRUMENTS, INC. Ticker: TXN Security ID: 882508104 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: FEB 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James R. Adams For For Management 2 Elect Director David L. Boren For For Management 3 Elect Director Daniel A. Carp For For Management 4 Elect Director Carrie S. Cox For For Management 5 Elect Director David R. Goode For For Management 6 Elect Director Pamela H. Patsley For For Management 7 Elect Director Wayne R. Sanders For For Management 8 Elect Director Ruth J. Simmons For For Management 9 Elect Director Richard K. Templeton For For Management 10 Elect Director Christine Todd Whitman For For Management 11 Ratify Auditors For For Management 12 Require Director Nominee Qualifications Against Against Shareholder TIME WARNER INC Ticker: TWX Security ID: Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director Jeffrey L. Bewkes For For Management 3 Elect Director Stephen F. Bollenbach For For Management 4 Elect Director Frank J. Caufield For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Reuben Mark For For Management 9 Elect Director Michael A. Miles For For Management 10 Elect Director Kenneth J. Novack For For Management 11 Elect Director Richard D. Parsons For For Management 12 Elect Director Deborah C. Wright For For Management 13 Eliminate Supermajority Vote Requirement For For Management 14 Amend Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management 16 Require Independent Board Chairman Against Against Shareholder TJX COMPANIES, INC., THE Ticker: TJX Security ID: Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director José B. Alvarez For For Management Elect Director Alan M. Bennett For For Management Elect Director David A. Brandon For For Management Elect Director Bernard Cammarata For For Management Elect Director David T. Ching For For Management Elect Director Michael F. Hines For For Management Elect Director Amy B. Lane For For Management Elect Director Carol Meyrowitz For For Management Elect Director John F. O'Brien For For Management Elect Director Robert F. Shapiro For For Management Elect Director Willow B. Shire For For Management Elect Director Fletcher H. Wiley For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against Against Shareholder of Directors 4 Implement MacBride Principles Against Against Shareholder TOTAL SA Ticker: TOT Security ID: 89151E109 Meeting Date: MAY 16, 2008 Meeting Type: Annual/Special Record Date: APR 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF PARENT COMPANY FINANCIAL For For Management STATEMENTS 2 APPROVAL OF CONSOLIDATED FINANCIAL For For Management STATEMENTS 3 ALLOCATION OF EARNINGS, DECLARATION OF For For Management DIVIDEND 4 AGREEMENTS COVERED BY ARTICLE L. 225-38 For For Management OF THE FRENCH COMMERCIAL CODE 5 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF For For Management THE FRENCH COMMERCIAL CODE CONCERNING MR. THIERRY DESMAREST 6 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF For For Management THE FRENCH COMMERCIAL CODE CONCERNING MR. CHRISTOPHE DE MARGERIE 7 AUTHORIZATION FOR THE BOARD OF DIRECTORS For For Management TO TRADE SHARES OF THE COMPANY 8 RENEWAL OF THE APPOINTMENT OF MR. PAUL For For Management DESMARAIS JR. AS A DIRECTOR 9 RENEWAL OF THE APPOINTMENT OF MR. For For Management BERTRAND JACQUILLAT AS A DIRECTOR 10 RENEWAL OF THE APPOINTMENT OF LORD PETER For For Management LEVENE OF PORTSOKEN AS A DIRECTOR 11 APPOINTMENT OF MRS. PATRICIA BARBIZET AS For For Management A DIRECTOR 12 APPOINTMENT OF MR. CLAUDE MANDIL AS A For For Management DIRECTOR 13 DELEGATION OF AUTHORITY GRANTED TO THE For For Management BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL WHILE MAINTAINING SHAREHOLDERS PREFERENTIAL SUBSCRIPTION RIGHTS OR BY CAPITALIZING PREMIUMS, 14 DELEGATION OF AUTHORITY GRANTED TO THE For For Management BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS 15 DELEGATION OF POWERS GRANTED TO THE BOARD For For Management OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY 16 DELEGATION OF AUTHORITY GRANTED TO THE For For Management BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLE 443-5 OF THE FRENCH LABOR CODE 17 AUTHORIZATION FOR THE BOARD OF DIRECTORS For For Management TO GRANT RESTRICTED SHARES OF THE COMPANY TO GROUP EMPLOYEES AND TO EXECUTIVE OFFICERS OF THE COMPANY OR OF GROUP COMPANIES 18 REMOVAL OF MR. ANTOINE Against Against Shareholder JEANCOURT-GALIGNANI FROM HIS DIRECTORSHIP 19 ADDITION OF A FINAL LAST PARAGRAPH TO Against Against Shareholder ARTICLE 12 OF THE COMPANY S ARTICLES OF ASSOCIATION TO ENSURE THAT STATISTICS ARE PUBLISHED IDENTIFYING BY NAME THE DIRECTORS IN ATTENDANCE AT MEETINGS OF THE BOARD OF DIRECTORS AND ITS COMMITTEES 20 AUTHORIZATION TO GRANT RESTRICTED SHARES Against Against Shareholder OF THE COMPANY TO ALL EMPLOYEES OF THE GROUP TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: JON A. MARSHALL For For Management 2 ELECTION OF DIRECTOR: MARTIN B. MCNAMARA For For Management 3 ELECTION OF DIRECTOR: ROBERT E. ROSE For For Management 4 ELECTION OF DIRECTOR: IAN C. STRACHAN For For Management 5 APPROVAL OF THE APPOINTMENT OF ERNST & For For Management YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, For For Management Jr. Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Glen D. Nelson, M.D. For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: G9144P105 Meeting Date: MAR 10, 2008 Meeting Type: Annual Record Date: JAN 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pierre R. Brondeau For For Management Elect Director Ram Charan For For Management Elect Director Juergen W. Gromer For For Management Elect Director Robert M. Hernandez For For Management Elect Director Thomas J. Lynch For For Management Elect Director Daniel J. Phelan For For Management Elect Director Frederic M. Poses For For Management Elect Director Lawrence S. Smith For For Management Elect Director Paula A. Sneed For For Management Elect Director David P. Steiner For For Management Elect Director Sandra S. Wijnberg For For Management 2 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 13, 2008 Meeting Type: Annual Record Date: JAN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis C. Blair For For Management Elect Director Edward D. Breen For For Management Elect Director Brian Duperreault For For Management Elect Director Bruce S. Gordon For For Management Elect Director Rajiv L. Gupta For For Management Elect Director John A. Krol For For Management Elect Director Brendan R. O'Neill For For Management Elect Director William S. Stavropoulos For For Management Elect Director Sandra S. Wijnberg For For Management Elect Director Jerome B. York For For Management Elect Director Timothy M. Donahue For For Management 2 Ratify Auditors For For Management 3 AMENDMENTS TO THE COMPANY S BYE-LAWS For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 15, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Joel W. Johnson For For Management 3 Elect Director David B. O'Maley For For Management 4 Elect Director O'Dell M. Owens For For Management 5 Elect Director Craig D. Schnuck For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder UNION PACIFIC CORP. Ticker: UNP Security ID: 907818108 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: FEB 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael W. McConnell For For Management 8 Elect Director Thomas F. McLarty III For For Management 9 Elect Director Steven R. Rogel For For Management 10 Elect Director James R. Young For For Management 11 Ratify Auditors For For Management 12 Increase Authorized Common Stock For Against Management 13 Report on Political Contributions Against Against Shareholder UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: 913017109 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director George David For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier For For Management Elect Director Jamie S. Gorelick For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Improve Human Rights Standards or Against Against Shareholder Policies 6 Pay For Superior Performance Against For Shareholder 7 Report on Foreign Military Sales Against Against Shareholder VERIZON COMMUNICATIONS Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Sandra O. Moose For For Management 5 Elect Director Joseph Neubauer For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Thomas H. O'Brien For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director John W. Snow For For Management 12 Elect Director John R. Stafford For For Management 13 Ratify Auditors For For Management 14 Prohibit Executive Stock-Based Awards Against Against Shareholder 15 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 16 Require Independent Board Chairman Against Against Shareholder WACHOVIA CORP. Ticker: WB Security ID: 929903102 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Peter C. Browning For For Management 3 Elect Director John T. Casteen, III For For Management 4 Elect Director Jerry Gitt For For Management 5 Elect Director William H. Goodwin, Jr. For For Management 6 Elect Director Maryellen C. Herringer For For Management 7 Elect Director Robert A. Ingram For For Management 8 Elect Director Donald M. James For For Management 9 Elect Director Mackey J. McDonald For For Management 10 Elect Director Joseph Neubauer For For Management 11 Elect Director Timothy D. Proctor For For Management 12 Elect Director Ernest S. Rady For For Management 13 Elect Director Van L. Richey For For Management 14 Elect Director Ruth G. Shaw For For Management 15 Elect Director Lanty L. Smith For For Management 16 Elect Director G. Kennedy Thompson For For Management 17 Elect Director Dona Davis Young For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Require Two Candidates for Each Board Against Against Shareholder Seat WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 6, 2008 Meeting Type: Annual Record Date: JAN 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Orin C. Smith For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For For Management WASTE MANAGEMENT, INC. Ticker: WMI Security ID: 94106L109 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pastora San Juan Cafferty For For Management 2 Elect Director Frank M. Clark, Jr. For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director Thomas I. Morgan For For Management 5 Elect Director John C. Pope For For Management 6 Elect Director W. Robert Reum For For Management 7 Elect Director Steven G. Rothmeier For For Management 8 Elect Director David P. Steiner For For Management 9 Elect Director Thomas H. Weidemeyer For For Management 10 Ratify Auditors For For Management 11 Repot on Political Contributions Against Against Shareholder WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: G95089101 Meeting Date: JUN 2, 2008 Meeting Type: Annual Record Date: APR 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION AS DIRECTOR: NICHOLAS F. BRADY For For Management 2 ELECTION AS DIRECTOR: WILLIAM E. MACAULAY For For Management 3 ELECTION AS DIRECTOR: DAVID J. BUTTERS For For Management 4 ELECTION AS DIRECTOR: ROBERT B. MILLARD For For Management 5 ELECTION AS DIRECTOR: BERNARD J. For For Management DUROC-DANNER 6 ELECTION AS DIRECTOR: ROBERT K. MOSES, For For Management JR. 7 ELECTION OF DIRECTOR: ROBERT A. RAYNE For For Management 8 Ratify Auditors For For Management WELLS FARGO AND COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John S. Chen For For Management 2 Elect Director Lloyd H. Dean For For Management 3 Elect Director Susan E. Engel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director Robert L. Joss For For Management 6 Elect Director Richard M. Kovacevich For Against Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Cynthia H. Milligan For Against Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Philip J. Quigley For Against Management 11 Elect Director Donald B. Rice For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Elect Director Michael W. Wright For Against Management 17 Ratify Auditors For For Management 18 Amend Executive Incentive Bonus Plan For For Management 19 Amend Omnibus Stock Plan For Against Management 20 Require Independent Board Chairman Against Against Shareholder 21 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 22 Pay For Superior Performance Against Against Shareholder 23 Report on Human Rights Investment Against Against Shareholder Policies 24 Adopt EEO Policy Without Reference to Against Against Shareholder Sexual Orientation 25 Report on Racial and Ethnic Disparities Against Against Shareholder in Loan Pricing ZIMMER HOLDINGS INC Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 5, 2008 Meeting Type: Annual Record Date: MAR 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David C. Dvorak For For Management 2 Elect Director Robert A. Hagemann For For Management 3 Elect Director Arthur J. Higgins For For Management 4 Elect Director Cecil B. Pickett For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Eliminate Supermajority Vote Requirement For For Management SENTINEL VP MIDCAP GROWTH FUND ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: Meeting Date: JUN 11, 2008 Meeting Type: Annual Record Date: APR 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lauren J. Brisky For For Management Elect Director Archie M. Griffin For For Management Elect Director Allan A. Tuttle For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against Against Shareholder of Directors AES CORP., THE Ticker: AES Security ID: 00130H105 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Hanrahan For For Management Elect Director Kristina M. Johnson For For Management Elect Director John A. Koskinen For For Management Elect Director Philip Lader For For Management Elect Director Sandra O. Moose For For Management Elect Director Philip A. Odeen For For Management Elect Director Charles O. Rossotti For For Management Elect Director Sven Sandstrom For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard E. Floor For Withhold Management Elect Director Sean M. Healey For For Management Elect Director Harold J. Meyerman For For Management Elect Director William J. Nutt For Withhold Management Elect Director Rita M. Rodriguez For For Management Elect Director Patrick T. Ryan For For Management Elect Director Jide J. Zeitlin For For Management 2 Ratify Auditors For For Management AGRIUM INC. Ticker: AGU Security ID: Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect as Director Ralph S Cunningham For For Management Elect as Director D Grant Devine For For Management Elect as Director Germaine Gibara For For Management Elect as Director Russell K Girling For For Management Elect as Director Susan A Henry For For Management Elect as Director Russell J Horner For For Management Elect as Director A Anne McLellan For For Management Elect as Director Derek G Pannell For For Management Elect as Director Frank W Proto For For Management Elect as Director Michael M Wilson For For Management Elect as Director Victor J Zaleschuk For For Management 2 Ratify KPMG LLP as Auditors For For Management ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James C. Diggs For For Management Elect Director J. Brett Harvey For For Management Elect Director Michael J. Joyce For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against Against Shareholder of Directors ALPHARMA INC. Ticker: ALO Security ID: 020813101 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Finn Berg Jacobsen For For Management Elect Director Peter W. Ladell For For Management Elect Director Dean J. Mitchell For For Management Elect Director Ramon M. Perez For For Management Elect Director David C. U'Prichard For Withhold Management Elect Director Peter G. Tombros For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Nonqualified Employee Stock For Against Management Purchase Plan 4 Ratify Auditors For For Management ALTERA CORP. Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John P. Daane For For Management 2 Elect Director Robert J. Finocchio, Jr. For For Management 3 Elect Director Kevin McGarity For For Management 4 Elect Director Gregory E. Myers For For Management 5 Elect Director John Shoemaker For For Management 6 Elect Director Susan Wang For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Amend Omnibus Stock Plan For Against Management 9 Amend Qualified Employee Stock Purchase For For Management Plan 10 Ratify Auditors For For Management AMETEK, INC. Ticker: AME Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sheldon S. Gordon For For Management Elect Director Frank S. Hermance For For Management Elect Director David P. Steinmann For For Management 2 Ratify Auditors For For Management AMPHENOL CORP. Ticker: APH Security ID: 032095101 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald P. Badie For For Management Elect Director Dean H. Secord For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock Option For For Management Plan ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Cashman For For Management Elect Director W.R. McDermott For For Management Elect Director John F. Smith For For Management 2 Ratify Auditors For For Management AUTODESK, INC. Ticker: ADSK Security ID: Meeting Date: JUL 6, 2007 Meeting Type: Annual Record Date: JUN 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For Against Management 2 Elect Director Carl Bass For For Management 3 Elect Director Mark A. Bertelsen For Against Management 4 Elect Director Crawford W. Beveridge For For Management 5 Elect Director J. Hallam Dawson For For Management 6 Elect Director Michael J. Fister For For Management 7 Elect Director Per-Kristian Halvorsen For For Management 8 Elect Director Larry W. Wangberg For For Management 9 Ratify Auditors For For Management AUTODESK, INC. Ticker: ADSK Security ID: Meeting Date: NOV 6, 2007 Meeting Type: Special Record Date: SEP 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For Against Management AUTODESK, INC. Ticker: ADSK Security ID: Meeting Date: JUN 12, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director Carl Bass For For Management 3 Elect Director Mark A. Bertelsen For For Management 4 Elect Director Crawford W. Beveridge For For Management 5 Elect Director J. Hallam Dawson For For Management 6 Elect Director Per-Kristian Halvorsen For For Management 7 Elect Director Sean M. Maloney For For Management 8 Elect Director Elizabeth A. Nelson For For Management 9 Elect Director Charles J. Robel For For Management 10 Elect Director Steven M. West For For Management 11 Ratify Auditors For For Management 12 Amend Non-Employee Director Omnibus Stock For For Management Plan BE AEROSPACE, INC. Ticker: BEAV Security ID: Meeting Date: JUL 11, 2007 Meeting Type: Annual Record Date: MAY 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jim C. Cowart For For Management Elect Director Arthur E. Wegner For For Management 2 Implement MacBride Principles Against Against Shareholder BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUL 10, 2007 Meeting Type: Annual Record Date: MAY 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren Eisenberg For Withhold Management Elect Director Stanley F. Barshay For For Management Elect Director Patrick R. Gaston For For Management Elect Director Victoria A. Morrison For For Management 2 Ratify Auditors For For Management 3 Report on Climate Change Policies Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 5 Report on Product Safety Against Against Shareholder BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jean-Jacques Bienaime For For Management Elect Director Michael Grey For For Management Elect Director Elaine J. Heron For For Management Elect Director Joseph Klein, III For For Management Elect Director Pierre Lapalme For For Management Elect Director V. Bryan Lawlis For For Management Elect Director Alan Lewis For For Management Elect Director Richard A. Meier For For Management 2 Ratify Auditors For For Management BROADCOM CORP. Ticker: BRCM Security ID: 111320107 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Farinsky For For Management Elect Director Nancy H. Handel For For Management Elect Director Eddy W. Hartenstein For For Management Elect Director John Major For For Management Elect Director Scott A. McGregor For For Management Elect Director Alan E. Ross For Withhold Management Elect Director Henry Samueli For Withhold Management Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For Against Management Plan 4 Ratify Auditors For For Management BUCYRUS INTERNATIONAL, INC. Ticker: BUCY Security ID: Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gene E. Little For For Management 2 Increase Authorized Common Stock For Against Management 3 Eliminate Class of Common Stock For For Management 4 Ratify Auditors For For Management CABLEVISION SYSTEMS CORP. Ticker: CVC Security ID: 12686C109 Meeting Date: OCT 24, 2007 Meeting Type: Special Record Date: OCT 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Amend Certificate of Incorporation For For Management 3 Adjourn Meeting For Against Management CABLEVISION SYSTEMS CORP. Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Zachary W. Carter For For Management Elect Director Charles D. Ferris For Withhold Management Elect Director Thomas V. Reifenheiser For For Management Elect Director John R. Ryan For For Management Elect Director Vincent Tese For For Management Elect Director Leonard Tow For For Management 2 Ratify Auditors For For Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: DEC 7, 2007 Meeting Type: Special Record Date: NOV 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. Fluor For For Management Elect Director Jack B. Moore For For Management Elect Director David Ross III For For Management 2 Ratify Auditors For For Management CAMPBELL SOUP CO. Ticker: CPB Security ID: 134429109 Meeting Date: NOV 16, 2007 Meeting Type: Annual Record Date: SEP 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edmund M. Carpenter For For Management Elect Director Paul R. Charron For For Management Elect Director Douglas R. Conant For For Management Elect Director Bennett Dorrance For For Management Elect Director Kent B. Foster For For Management Elect Director Harvey Golub For For Management Elect Director Randall W. Larrimore For For Management Elect Director Philip E. Lippincott For For Management Elect Director Mary Alice D. Malone For For Management Elect Director Sara Mathew For For Management Elect Director David C. Patterson For For Management Elect Director Charles R. Perrin For For Management Elect Director A. Barry Rand For For Management Elect Director George Strawbridge, Jr. For For Management Elect Director Les C. Vinney For For Management Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management CARPENTER TECHNOLOGY CORP. Ticker: CRS Security ID: Meeting Date: OCT 15, 2007 Meeting Type: Annual Record Date: AUG 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director I. Martin Inglis For For Management Elect Director Peter N. Stephans For For Management Elect Director Kathryn C. Turner For For Management Elect Director Stephen M. Ward, Jr. For For Management 2 Ratify Auditors For For Management CHICAGO MERCANTILE EXCHANGE HOLDINGS, INC. Ticker: CME Security ID: 167760107 Meeting Date: JUL 9, 2007 Meeting Type: Special Record Date: MAY 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management CHIPOTLE MEXICAN GRILL INC Ticker: CMG Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John S. Charlesworth For For Management Elect Director Montgomery F. Moran For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management CME GROUP INC. Ticker: CME Security ID: 12572Q105 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Craig S. Donohue For For Management Elect Director Timothy Bitsberger For For Management Elect Director Jackie M.Clegg For For Management Elect Director James A. Donaldson For For Management Elect Director J. Dennis Hastert For For Management Elect Director William P. Miller, II For For Management Elect Director Terry L. Savage For For Management Elect Director Christopher Stewart For For Management 2 Ratify Auditors For For Management COACH, INC. Ticker: COH Security ID: Meeting Date: NOV 8, 2007 Meeting Type: Annual Record Date: SEP 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lew Frankfort For For Management Elect Director Susan Kropf For For Management Elect Director Gary Loveman For For Management Elect Director Ivan Menezes For For Management Elect Director Irene Miller For For Management Elect Director Keith Monda For For Management Elect Director Michael Murphy For For Management Elect Director Jide Zeitlin For For Management COGNIZANT TECHNOLOGY SOLUTIONS CORP. Ticker: CTSH Security ID: Meeting Date: JUN 10, 2008 Meeting Type: Annual Record Date: APR 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert W. Howe For For Management 2 Elect Director Robert E. Weissman For For Management 3 Ratify Auditors For For Management CONSOL ENERGY, INC. Ticker: CNX Security ID: 20854P109 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John Whitmire For For Management Elect Director J. Brett Harvey For For Management Elect Director James E. Altmeyer, Sr. For Withhold Management Elect Director William E. Davis For For Management Elect Director Raj K. Gupta For For Management Elect Director Patricia A. Hammick For For Management Elect Director David C. Hardesty, Jr. For For Management Elect Director John T. Mills For For Management Elect Director William P. Powell For For Management Elect Director Joseph T. Williams For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Report on GHG Emissions Reductions From Against Against Shareholder Products and Operations CONTINENTAL RESOURCES INC/OK Ticker: CLR Security ID: Meeting Date: MAY 27, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H.R. Sanders, Jr. For For Management 2 Ratify Auditors For For Management CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Andrews For For Management Elect Director John D. Ferguson For For Management Elect Director Donna M. Alvarado For For Management Elect Director Lucius E. Burch, III For For Management Elect Director John D. Correnti For For Management Elect Director Dennis W. DeConcini For For Management Elect Director John R. Horne For For Management Elect Director C. Michael Jacobi For For Management Elect Director Thurgood Marshall, Jr. For For Management Elect Director Charles L. Overby For For Management Elect Director John R. Prann, Jr. For For Management Elect Director Joseph V. Russell For For Management Elect Director Henri L. Wedell For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder COVANCE INC. Ticker: CVD Security ID: Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kathleen G. Bang For For Management Elect Director Gary E. Costley, Ph.D. For For Management 2 Approve Non-Employee Director Stock For Against Management Option Plan 3 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORP. Ticker: CY Security ID: Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T.J. Rodgers For For Management Elect Director W. Steve Albrecht For For Management Elect Director Eric A. Benhamou For For Management Elect Director Lloyd Carney For For Management Elect Director James R. Long For For Management Elect Director J. Daniel Mccranie For For Management Elect Director Evert Van De Ven For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management DENTSPLY INTERNATIONAL, INC. Ticker: XRAY Security ID: Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael C. Alfano For For Management Elect Director Eric K. Brandt For For Management Elect Director William F. Hecht For For Management Elect Director Francis J. Lunger For For Management 2 Ratify Auditors For For Management 3 Prepare Sustainability Report Against Against Shareholder DICKS SPORTING GOODS INC Ticker: DKS Security ID: Meeting Date: JUN 4, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward W. Stack For For Management Elect Director Lawrence J. Schorr For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management DRYSHIPS INC Ticker: DRYS Security ID: Y2109Q101 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 TO ELECT CLASS A DIRECTOR TO SERVE UNTIL For For Management THE 2: GEORGE ECONOMOU ( PROPOSAL ONE ). 2 Ratify Auditors For For Management EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 12, 2008 Meeting Type: Annual Record Date: APR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven T. Clontz For For Management Elect Director Steven P. Eng For For Management Elect Director Gary F. Hromadko For For Management Elect Director Scott G. Kriens For For Management Elect Director Irving F. Lyons, III For For Management Elect Director Christopher B. Paisley For For Management Elect Director Stephen M. Smith For For Management Elect Director Peter F. Van Camp For For Management 2 Ratify Auditors For For Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. Rose For For Management Elect Director James L.K. Wang For Withhold Management Elect Director R. Jordan Gates For Withhold Management Elect Director James J. Casey For For Management Elect Director Dan P. Kourkoumelis For For Management Elect Director Michael J. Malone For For Management Elect Director John W. Meisenbach For For Management Elect Director Mark A. Emmert For For Management Elect Director Robert R. Wright For For Management 2 Approve Stock Option Plan For Against Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Amend EEO Policy to Reference Against Against Shareholder Discrimination based on Sexual Orientation FIRST SOLAR INC Ticker: FSLR Security ID: Meeting Date: MAY 23, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Ahearn For For Management Elect Director Craig Kennedy For For Management Elect Director James F. Nolan For For Management Elect Director J. Thomas Presby For For Management Elect Director Bruce Sohn For For Management Elect Director Paul H. Stebbins For For Management Elect Director Michael Sweeney For For Management Elect Director Jose H. Villarreal For For Management 2 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 5, 2008 Meeting Type: Annual Record Date: APR 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For Withhold Management Elect Director Charles C. Krulak For For Management Elect Director Bobby Lee Lackey For For Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For Withhold Management Elect Director Gabrielle K. McDonald For Withhold Management Elect Director James R. Moffett For Withhold Management Elect Director B.M. Rankin, Jr. For Withhold Management Elect Director J. Stapleton Roy For Withhold Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAY 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard Riggio For For Management Elect Director Stanley (Mickey) Steinberg For For Management Elect Director Gerald R. Szczepanski For For Management Elect Director Lawrence S. Zilavy For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management GEN-PROBE, INC. Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond V. Dittamore For For Management 2 Election of Director Abraham D. Sofaer For For Management 3 Elect Director Phillip M. Schneider For For Management 4 Ratify Auditors For For Management GEO GROUP, INC., THE Ticker: GEO Security ID: 36159R103 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wayne H. Calabrese For For Management Elect Director Norman A. Carlson For For Management Elect Director Anne N. Foreman For For Management Elect Director Richard H. Glanton For For Management Elect Director John M. Palms For For Management Elect Director John M. Perzel For For Management Elect Director George C. Zoley For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder GLOBALSANTAFE CORPORATION (FORMERLY SANTA FE INTERNATIONAL CORP) Ticker: GSF Security ID: G3930E101 Meeting Date: NOV 9, 2007 Meeting Type: Court Record Date: OCT 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE SCHEME OF ARRANGEMENT, For For Management ATTACHED TO THE ACCOMPANYING JOINT PROXY STATEMENT AS ANNEX H. TO BE VOTED ON AT THE FIRST PART OF THE SHAREHOLDERS MEETING, WHICH PART IS CONVENED PURSUANT TO THE ORDER OF THE GRAND COURT OF THE CAYMAN ISLANDS. 2 APPROVAL OF THE SCHEME OF ARRANGEMENT, For For Management ATTACHED TO THE ACCOMPANYING JOINT PROXY STATEMENT AS ANNEX H. TO BE VOTED ON AT THE SECOND PART OF THE SHAREHOLDERS MEETING, WHICH PART IS CONVENED IN ACCORDANCE WITH THE ARTICLES OF ASSOCIATION. GOODRICH CORPORATION Ticker: GR Security ID: 382388106 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Diane C. Creel For For Management Elect Director George A. Davidson, Jr. For For Management Elect Director Harris E. DeLoach, Jr. For For Management Elect Director James W. Griffith For For Management Elect Director William R. Holland For For Management Elect Director John P. Jumper For For Management Elect Director Marshall O. Larsen For For Management Elect Director Lloyd W. Newton For For Management Elect Director Douglas E. Olesen For For Management Elect Director Alfred M. Rankin, Jr. For For Management Elect Director A. Thomas Young For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock Purchase For Against Management Plan HILTON HOTELS CORP. Ticker: HLT Security ID: Meeting Date: SEP 18, 2007 Meeting Type: Special Record Date: AUG 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: OCT 18, 2007 Meeting Type: Special Record Date: AUG 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management 2 Issue Shares in Connection with an For For Management Acquisition 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adjourn Meeting For Against Management HOLOGIC, INC. Ticker: HOLX Security ID: Meeting Date: MAR 11, 2008 Meeting Type: Annual Record Date: JAN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Cumming For For Management Elect Director Patrick J. Sullivan For Withhold Management Elect Director David R. LaVance, Jr. For For Management Elect Director Nancy L. Leaming For For Management Elect Director Lawrence M. Levy For For Management Elect Director Glenn P. Muir For Withhold Management Elect Director Elaine S. Ullian For For Management Elect Director Daniel J. Levangie For Withhold Management Elect Director Sally W. Crawford For For Management Elect Director C. William McDaniel For For Management Elect Director Wayne Wilson For For Management 2 Increase Authorized Common Stock For Against Management 3 Approve Qualified Employee Stock Purchase For For Management Plan 4 Approve Omnibus Stock Plan For Against Management 5 Adjourn Meeting For Against Management HOSPIRA, INC. Ticker: HSP Security ID: Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irving W. Bailey, II For For Management Elect Director Ronald A. Matricaria For For Management Elect Director Jacque J. Sokolov For For Management 2 Ratify Auditors For For Management IHS INC. Ticker: IHS Security ID: Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerre L. Stead For For Management Elect Director C. Michael Armstrong For For Management Elect Director Balakrishnan S. Iyer For For Management Elect Director Brian H. Hall For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles R. Crisp For For Management Elect Director Jean-Marc Forneri For Withhold Management Elect Director Fred W. Hatfield For For Management Elect Director Terrence F. Martell For For Management Elect Director Sir Robert Reid For For Management Elect Director Frederic V. Salerno For For Management Elect Director Frederick W. Schoenhut For For Management Elect Director Jeffrey C. Sprecher For For Management Elect Director Judith A. Sprieser For For Management Elect Director Vincent Tese For For Management 2 Ratify Auditors For For Management INTERNATIONAL GAME TECHNOLOGY Ticker: IGT Security ID: 459902102 Meeting Date: FEB 27, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert A. Bittman For For Management Elect Director Richard R. Burt For For Management Elect Director Patti S. Hart For For Management Elect Director Leslie S. Heisz For For Management Elect Director Robert A. Mathewson For For Management Elect Director Thomas J. Matthews For For Management Elect Director Robert Miller For For Management Elect Director Frederick B. Rentschler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: REX D. ADAMS For For Management 2 ELECTION OF DIRECTOR: SIR JOHN BANHAM For For Management 3 ELECTION OF DIRECTOR: DENIS KESSLER For For Management 4 Ratify Auditors For For Management 5 APPROVAL OF 2 For For Management PLAN 6 APPROVAL OF EXECUTIVE INCENTIVE BONUS For For Management PLAN ITC HOLDINGS CORP Ticker: ITC Security ID: 465685105 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward G. Jepsen For For Management Elect Director Richard D. McLellan For For Management Elect Director William J. Museler For For Management Elect Director Hazel R. O'Leary For For Management Elect Director G. Bennett Stewart, III For For Management Elect Director Lee C. Stewart For For Management Elect Director Joseph L. Welch For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management JA SOLAR HOLDINGS CO. LTD. Ticker: JASO Security ID: 466090107 Meeting Date: JUN 30, 2008 Meeting Type: Annual Record Date: MAY 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Elmer M. Hsu and Erying Jia as For For Management Directors and Authorize the Board of Directors to Fix their Remuneration 2 Amend Articles Re: American Depositary For For Management Shares JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: Meeting Date: JAN 24, 2008 Meeting Type: Annual Record Date: DEC 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Jumper For For Management Elect Director Linda Fayne Levinson For For Management Elect Director Craig L. Martin For For Management 2 Ratify Auditors For For Management JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary B. Cranston For For Management Elect Director J. Michael Lawrie For For Management 2 Approve Qualified Employee Stock Purchase For Against Management Plan 3 Ratify Auditors For For Management KLA-TENCOR CORP. Ticker: KLAC Security ID: Meeting Date: NOV 15, 2007 Meeting Type: Annual Record Date: OCT 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward W. Barnholt For For Management Elect Director Stephen P. Kaufman For For Management Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management MEMC ELECTRONIC MATERIALS, INC. Ticker: WFR Security ID: Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter Blackmore For For Management Elect Director Nabeel Gareeb For For Management Elect Director Marshall Turner For For Management 2 Ratify Auditors For For Management METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: Meeting Date: MAY 23, 2008 Meeting Type: Annual Record Date: APR 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger D. Linquist For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management MILLENNIUM PHARMACEUTICALS, INC. Ticker: MLNM Security ID: Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Deborah Dunsire For For Management Elect Director Robert F. Friel For For Management Elect Director A. Grant Heidrich, III For For Management Elect Director Charles J. Homcy For For Management Elect Director Raju S. Kucherlapati For For Management Elect Director Jeffrey M. Leiden For For Management Elect Director Mark J. Levin For For Management Elect Director Norman C. Selby For For Management Elect Director Kenneth E. Weg For For Management Elect Director Anthony H. Wild For For Management 2 Ratify Auditors For For Management NABORS INDUSTRIES, LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony G. Petrello For For Management Elect Director Myron M. Sheinfeld For For Management Elect Director Martin J. Whitman For For Management 2 Ratify Auditors For For Management 3 SHAREHOLDER PROPOSAL TO ADOPT A PAY FOR Against Against Shareholder SUPERIOR PERFORMANCE STANDARD IN THE COMPANY S EXECUTIVE COMPENSATION PLAN FOR SENIOR EXECUTIVES. 4 SHAREHOLDER PROPOSAL REGARDING GROSS-UP Against Against Shareholder PAYMENTS TO SENIOR EXECUTIVES. NII HOLDINGS, INC. Ticker: NIHD Security ID: 62913F201 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Neal P. Goldman For For Management Elect Director Charles M. Herington For For Management Elect Director John W. Risner For For Management 2 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey L. Berenson For For Management Elect Director Michael A. Cawley For For Management Elect Director Edward F. Cox For For Management Elect Director Charles D. Davidson For For Management Elect Director Thomas J. Edelman For For Management Elect Director Kirby L. Hedrick For For Management Elect Director Scott D. Urban For For Management Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management NORDSTROM, INC. Ticker: JWN Security ID: Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Robert G. Miller For For Management 5 Elect Director Blake W. Nordstrom For Against Management 6 Elect Director Erik B. Nordstrom For Against Management 7 Elect Director Peter E. Nordstrom For Against Management 8 Elect Director Philip G. Satre For For Management 9 Elect Director Alison A. Winter For For Management 10 Ratify Auditors For For Management NOVELL, INC. Ticker: NOVL Security ID: Meeting Date: AUG 30, 2007 Meeting Type: Annual Record Date: JUL 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Albert Aiello For For Management 2 Elect Director Fred Corrado For For Management 3 Elect Director Richard L. Crandall For For Management 4 Elect Director Ronald W. Hovsepian For For Management 5 Elect Director Patrick S. Jones For For Management 6 Elect Director Claudine B. Malone For For Management 7 Elect Director Richard L. Nolan For For Management 8 Elect Director Thomas G. Plaskett For For Management 9 Elect Director John W. Poduska, SR For For Management 10 Elect Director James D. Robinson III For For Management 11 Elect Director Kathy Brittain White For For Management 12 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: APR 21, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles W. Berger For Withhold Management Elect Director Robert J. Frankenberg For For Management Elect Director Jeffrey A. Harris For For Management Elect Director William H. Janeway For For Management Elect Director Katharine A. Martin For Withhold Management Elect Director Mark B. Myers For For Management Elect Director Philip J. Quigley For For Management Elect Director Paul A. Ricci For For Management Elect Director Robert G. Teresi For Withhold Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T. Jay Collins For For Management Elect Director D. Michael Hughes For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. McVay For For Management Elect Director Wayne T. Smith For For Management Elect Director H. Mitchell Watson, Jr. For For Management Elect Director Robert L. Wood For For Management 2 Require Majority Vote for Non-Contested For Against Management Election 3 Ratify Auditors For For Management PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 14, 2007 Meeting Type: Annual Record Date: JUN 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter R. Bridenbaugh For For Management Elect Director Steven G. Rothmeier For For Management Elect Director Rick Schmidt For For Management Elect Director Daniel J. Murphy For For Management 2 Approve Executive Incentive Bonus Plan For For Management QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Buehler For For Management Elect Director Rosanne Haggerty For For Management Elect Director Daniel C. Stanzione For For Management 2 Ratify Auditors For For Management RANGE RESOURCES CORPORATION Ticker: RRC Security ID: 75281A109 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles L. Blackburn For For Management Elect Director Anthony V. Dub For For Management Elect Director V. Richard Eales For For Management Elect Director Allen Finkelson For For Management Elect Director Jonathan S. Linker For For Management Elect Director Kevin S. McCarthy For For Management Elect Director John H. Pinkerton For For Management Elect Director Jeffrey L. Ventura For For Management 2 Increase Authorized Common Stock For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management REPUBLIC SERVICES, INC. Ticker: RSG Security ID: Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. O'Connor For For Management Elect Director Harris W. Hudson For Withhold Management Elect Director John W. Croghan For For Management Elect Director W. Lee Nutter For For Management Elect Director Ramon A. Rodriguez For For Management Elect Director Allan C. Sorensen For For Management Elect Director Michael W. Wickham For For Management 2 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 17, 2007 Meeting Type: Annual Record Date: MAY 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Michael Lazaridis, James For For Management Balsillie, James Estill, David Kerr, Roger Martin, John E. Richardson, Barbara Stymiest, and John Wetmore 2 Approve Ernst & Young LLP as Auditors and For For Management Authorize Board to Fix Remuneration of Auditors 3 Amend Stock Option Plan For For Management RITCHIE BROS. AUCTIONEERS INC. Ticker: RBA Security ID: 767744105 Meeting Date: APR 11, 2008 Meeting Type: Annual/Special Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Robert Waugh Murdoch as Director For For Management Elect Peter James Blake as Director For For Management Elect Eric Patel as Director For For Management Elect Beverley Anne Briscoe as Director For For Management Elect Edward Baltazar Pitoniak as For For Management Director Elect Christopher Zimmerman as Director For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve 3:1 Stock Split For For Management ROPER INDUSTRIES, INC. Ticker: ROP Security ID: Meeting Date: JUN 6, 2008 Meeting Type: Annual Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard Wallman For For Management Elect Director Christopher Wright For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUL 12, 2007 Meeting Type: Annual Record Date: MAY 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stratton Sclavos For For Management Elect Director Lawrence Tomlinson For For Management Elect Director Shirley Young For For Management 2 Ratify Auditors For For Management SANDRIDGE ENERGY, INC. Ticker: SD Security ID: 80007P307 Meeting Date: JUN 6, 2008 Meeting Type: Annual Record Date: APR 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Tom L. Ward For For Management Elect Director Roy T. Oliver, Jr. For Withhold Management 2 Ratify Auditors For For Management SMITH INTERNATIONAL, INC. Ticker: SII Security ID: Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Loren K. Carroll For Withhold Management Elect Director Dod A. Fraser For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management SOUTHWESTERN ENERGY CO. Ticker: SWN Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Epley, Jr. For For Management Elect Director Robert L. Howard For For Management Elect Director Harold M. Korell For For Management Elect Director Vello A. Kuuskraa For For Management Elect Director Kenneth R. Mourton For For Management Elect Director Charles E. Scharlau For Withhold Management 2 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard R. Devenuti For For Management Elect Director Stuart M. Essig For For Management Elect Director Thomas H. Garrett III For For Management Elect Director Wendy L. Yarno For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith E. Busse For For Management Elect Director Mark D. Millett For Withhold Management Elect Director Richard P. Teets, Jr. For Withhold Management Elect Director John C. Bates For Withhold Management Elect Director Frank D. Byrne, M.D. For For Management Elect Director Paul B. Edgerley For For Management Elect Director Richard J. Freeland For For Management Elect Director Dr. Jurgen Kolb For For Management Elect Director James C. Marcuccilli For For Management Elect Director Daniel M. Rifkin For Withhold Management Elect Director Joseph D. Ruffolo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Increase Authorized Common Stock For Against Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 29, 2008 Meeting Type: Annual Record Date: APR 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack W. Schuler For For Management Elect Director Mark C. Miller For For Management Elect Director Thomas D. Brown For For Management Elect Director Rod F. Dammeyer For For Management Elect Director William K. Hall For For Management Elect Director Jonathan T. Lord, M.D. For For Management Elect Director John Patience For For Management Elect Director Thomas R. Reusche For For Management Elect Director Ronald G. Spaeth For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management STRAYER EDUCATION, INC. Ticker: STRA Security ID: 863236105 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert S. Silberman For For Management Elect Director Dr. Charlotte F. Beason For For Management Elect Director William E. Brock For For Management Elect Director David A. Coulter For For Management Elect Director Gary Gensler For For Management Elect Director Robert R. Grusky For For Management Elect Director Robert L. Johnson For For Management Elect Director Todd A. Milano For For Management Elect Director G. Thomas Waite, III For For Management Elect Director J. David Wargo For For Management 2 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For Abstain Management 2 Elect Director James T. Brady For For Management 3 Elect Director ) J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For Abstain Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Brian C. Rogers For Abstain Management 7 Elect Director Dr. Alfred Sommer For For Management 8 Elect Director Dwight S. Taylor For For Management 9 Elect Director Anne Marie Whittemore For For Management 10 Increase Authorized Common Stock For Against Management 11 Ratify Auditors For For Management 12 Other Business For Against Management TESORO CORP. Ticker: TSO Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert W. Goldman For For Management Elect Director Steven H. Grapstein For For Management Elect Director William J. Johnson For For Management Elect Director Rodney F. Chase For For Management Elect Director Donald H. Schmude For For Management Elect Director Bruce A. Smith For For Management Elect Director John F. Bookout, III For For Management Elect Director Michael E. Wiley For For Management Elect Director J.W. (Jim) Nokes For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Kowalski For For Management 2 Elect Director Rose Marie Bravo For For Management 3 Elect Director Gary E. Costley For For Management 4 Elect Director Lawrence K. Fish For For Management 5 Elect Director Abby F. Kohnstamm For For Management 6 Elect Director Charles K. Marquis For For Management 7 Elect Director Peter W. May For For Management 8 Elect Director J. Thomas Presby For For Management 9 Elect Director William A. Shutzer For For Management 10 Ratify Auditors For For Management 11 Approve Non-Employee Director Omnibus For For Management Stock Plan TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: JON A. MARSHALL For For Management 2 ELECTION OF DIRECTOR: MARTIN B. MCNAMARA For For Management 3 ELECTION OF DIRECTOR: ROBERT E. ROSE For For Management 4 ELECTION OF DIRECTOR: IAN C. STRACHAN For For Management 5 APPROVAL OF THE APPOINTMENT OF ERNST & For For Management YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRIMBLE NAVIGATION LTD. Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven W. Berglund For For Management Elect Director John B. Goodrich For For Management Elect Director William Hart For For Management Elect Director Merit E. Janow For For Management Elect Director Ulf J. Johansson For For Management Elect Director Bradford W. Parkinson For For Management Elect Director Nickolas W. Vande Steeg For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Other Business For Against Management UST INC. Ticker: UST Security ID: 902911106 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John D. Barr For For Management Elect Director John P. Clancey For For Management Elect Director Patricia Diaz Dennis For For Management Elect Director Joseph E. Heid For For Management Elect Director Murray S. Kessler For For Management Elect Director Peter J. Neff For For Management Elect Director Andrew J. Parsons For For Management Elect Director Ronald J. Rossi For For Management Elect Director Lawrence J. Ruisi For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Adopt Principles for Health Care Reform Against Against Shareholder VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 14, 2008 Meeting Type: Annual Record Date: DEC 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan L. Bostrom For For Management Elect Director Steven A. Leibel For For Management Elect Director Richard M. Levy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management VF CORP. Ticker: VFC Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mackey J. McDonald For For Management Elect Director Barbara S. Feigin For For Management Elect Director Juan Ernesto de Bedout For For Management Elect Director Ursula O. Fairbairn For For Management Elect Director Eric C. Wiseman For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: G95089101 Meeting Date: JUN 2, 2008 Meeting Type: Annual Record Date: APR 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION AS DIRECTOR: NICHOLAS F. BRADY For For Management 2 ELECTION AS DIRECTOR: WILLIAM E. MACAULAY For For Management 3 ELECTION AS DIRECTOR: DAVID J. BUTTERS For For Management 4 ELECTION AS DIRECTOR: ROBERT B. MILLARD For For Management 5 ELECTION AS DIRECTOR: BERNARD J. For For Management DUROC-DANNER 6 ELECTION AS DIRECTOR: ROBERT K. MOSES, For For Management JR. 7 ELECTION OF DIRECTOR: ROBERT A. RAYNE For For Management 8 Ratify Auditors For For Management WILLIAMS COMPANIES, INC., THE Ticker: WMB Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph R. Cleveland For For Management 2 Elect Director Juanita H. Hinshaw For For Management 3 Elect Director Frank T. Macinnis For For Management 4 Elect Director Steven J. Malcolm For For Management 5 Elect Director Janice D. Stoney For For Management 6 Ratify Auditors For For Management YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: MAY 14, 2008 Meeting Type: Annual/Special Record Date: APR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Size of Board from 10 For For Management to 15 Directors Elect Director Peter Marrone For For Management Elect Director Victor H. Bradley For For Management Elect Director Patrick J. Mars For For Management Elect Director Juvenal Mesquita Filho For For Management Elect Director Antenor F. Silva Jr. For For Management Elect Director Nigel Lees For For Management Elect Director Dino Titaro For For Management Elect Director John Begeman For For Management Elect Director Robert Horn For For Management Elect Director Richard Graff For For Management Elect Director Carl Renzoni For For Management 3 Ratify Deloitte & Touche LLP as Auditors For For Management 4 Approve Restricted Share Unit Plan For For Management 5 Adopt New By-laws For For Management SENTINEL VP SMALL COMPANY FUND ABAXIS, INC. Ticker: ABAX Security ID: Meeting Date: OCT 25, 2007 Meeting Type: Annual Record Date: AUG 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clinton H. Severson For For Management Elect Director Richard J. Bastiani For For Management Elect Director Henk J. Evenhuis For For Management Elect Director Brenton G.A. Hanlon For For Management Elect Director Prithipal Singh For For Management Elect Director Ernest S. Tucker III For For Management 2 Ratify Auditors For For Management ALBERTO-CULVER CO. Ticker: ACV Security ID: Meeting Date: JAN 24, 2008 Meeting Type: Annual Record Date: NOV 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas A. Dattilo For For Management Elect Director Jim Edgar For For Management Elect Director Sam J. Susser For For Management 2 Amend Stock Option Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Restricted Stock Plan For For Management AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. Ticker: AMMD Security ID: 02744M108 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard B. Emmitt For For Management Elect Director C.H. Porter, Ph.D. For For Management Elect Director D. Verne Sharma For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management AMERICAN REPROGRAPHICS COMPANY Ticker: ARP Security ID: 029263100 Meeting Date: MAY 2, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. Chandramohan For For Management Elect Director K. Suriyakumar For For Management Elect Director Thomas J. Formolo For For Management Elect Director Dewitt Kerry Mccluggage For For Management Elect Director Mark W. Mealy For For Management Elect Director Manuel Perez De La Mesa For For Management Elect Director Eriberto R. Scocimara For For Management 2 Ratify Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Cashman For For Management Elect Director W.R. McDermott For For Management Elect Director John F. Smith For For Management 2 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director King W. Harris For For Management Elect Director Peter H. Pfeiffer For For Management Elect Director Dr. Joanne C. Smith For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Stock Option Plan For For Management 4 Approve Non-Employee Director Stock For For Management Option Plan 5 Increase Authorized Common Stock For For Management 6 Ratify Auditors For For Management ATMOS ENERGY CORP. Ticker: ATO Security ID: Meeting Date: FEB 6, 2008 Meeting Type: Annual Record Date: DEC 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Travis W. Bain II For For Management Elect Director Dan Busbee For For Management Elect Director Richard W. Douglas For For Management Elect Director Richard K. Gordon For For Management 2 Ratify Auditors For For Management BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis Drapeau For For Management Elect Director Albert J. Hillman For For Management 2 Ratify Auditors For For Management BLACKBAUD, INC. Ticker: BLKB Security ID: 09227Q100 Meeting Date: JUN 18, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy Chou For For Management Elect Director Marco W. Hellman For For Management Elect Director Carolyn Miles For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BRIGHT HORIZONS FAMILY SOLUTIONS, INC. Ticker: BFAM Security ID: 109195107 Meeting Date: MAY 7, 2008 Meeting Type: Special Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management CABOT OIL & GAS CORP. Ticker: COG Security ID: Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dan O. Dinges For For Management Elect Director William P. Vititoe For For Management 2 Ratify Auditors For For Management CARPENTER TECHNOLOGY CORP. Ticker: CRS Security ID: Meeting Date: OCT 15, 2007 Meeting Type: Annual Record Date: AUG 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director I. Martin Inglis For For Management Elect Director Peter N. Stephans For For Management Elect Director Kathryn C. Turner For For Management Elect Director Stephen M. Ward, Jr. For For Management 2 Ratify Auditors For For Management CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 14, 2007 Meeting Type: Annual Record Date: JUL 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald F. Lamberti For Withhold Management Elect Director Ronald M. Lamb For Withhold Management Elect Director Robert J. Myers For For Management Elect Director Diane C. Bridgewater For For Management Elect Director Johnny Danos For For Management Elect Director John R. Fitzgibbon For For Management Elect Director Patricia Clare Sullivan For For Management Elect Director Kenneth H. Haynie For For Management Elect Director William C. Kimball For For Management CBEYOND, INC Ticker: CBEY Security ID: Meeting Date: JUN 13, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James F. Geiger For For Management Elect Director Douglas C. Grissom For For Management Elect Director David A. Rogan For For Management 2 Ratify Auditors For For Management CHATTEM, INC. Ticker: CHTT Security ID: 162456107 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Samuel E. Allen For For Management Elect Director Ruth W. Brinkley For For Management Elect Director Philip H. Sanford For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management CHOICE HOTELS INTERNATIONAL, INC. Ticker: CHH Security ID: Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stewart Bainum, Jr. For Withhold Management Elect Director Ervin R. Shames For For Management Elect Director Gordon A. Smith For For Management 2 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James R. Craigie For For Management Elect Director Robert A. Davies, III For For Management Elect Director Rosina B. Dixon For For Management Elect Director Robert D. Leblanc For For Management 2 Increase Authorized Common Stock For Against Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CLARCOR, INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 31, 2008 Meeting Type: Annual Record Date: FEB 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert H. Jenkins For For Management Elect Director Philip R. Lochner, Jr. For For Management 2 Ratify Auditors For For Management COMSTOCK RESOURCES, INC. Ticker: CRK Security ID: Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: APR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M. Jay Allison For For Management Elect Director David W. Sledge For For Management 2 Ratify Auditors For For Management CORE LABORATORIES N V Ticker: CLB Security ID: N22717107 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David M. Demshur For For Management Elect Director Rene R. Joyce For For Management Elect Director Michael C. Kearney For For Management 2 CONFIRMATION AND ADOPTION OF DUTCH For For Management STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2007. 3 APPROVE AND RESOLVE THE CANCELLATION OF For For Management OUR REPURCHASED SHARES UP TO THE DATE OF OUR ANNUAL MEETING. 4 APPROVE AND RESOLVE THE CANCELLATION OF For For Management 5% OF OUR ISSUED SHARE CAPITAL, IF PURCHASED FROM TIME TO TIME DURING THE 18-MONTH PERIOD FROM THE DATE OF THE ANNUAL MEETING UNTIL NOVEMBER 28, 2009. 5 APPROVE AND RESOLVE THE EXTENSION OF For For Management AUTHORITY OF MANAGEMENT BOARD TO REPURCHASE UP TO 10% OF THE ISSUED SHARE CAPITAL OF THE COMPANY UNTIL NOVEMBER 28, 6 APPROVE AND RESOLVE THE EXTENSION OF For For Management AUTHORITY OF SUPERVISORY BOARD TO ISSUE SHARES AND/OR TO GRANT RIGHTS. 7 APPROVE AND RESOLVE THE EXTENSION OF For For Management AUTHORITY OF SUPERVISORY BOARD TO LIMIT OR ELIMINATE PREEMPTIVE RIGHTS OF HOLDERS OF COMMON SHARES AND/OR PREFERENCE SHARES UNTIL MAY 28, 2013. 8 RATIFICATION OF APPOINTMENT OF For For Management PRICEWATERHOUSECOOPERS LLP AS THE COMPANY S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDED DECEMBER 31, 2008. CRA INTERNATIONAL INC Ticker: CRAI Security ID: 12618T105 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rowland T. Moriarty For For Management Elect Director William F. Concannon For For Management Elect Director Steven C. Salop For Withhold Management Elect Director William T. Schleyer For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CURTISS-WRIGHT CORP. Ticker: CW Security ID: Meeting Date: MAY 2, 2008 Meeting Type: Annual Record Date: MAR 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Martin R. Benante For For Management Elect Director S. Marce Fuller For For Management Elect Director Allen A. Kozinski For For Management Elect Director Carl G. Miller For For Management Elect Director William B. Mitchell For For Management Elect Director John R. Myers For For Management Elect Director John B. Nathman For For Management Elect Director William W. Sihler For For Management Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management DAKTRONICS, INC. Ticker: DAKT Security ID: Meeting Date: AUG 15, 2007 Meeting Type: Annual Record Date: JUN 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James B. Morgan For For Management Elect Director John L. Mulligan For For Management Elect Director Duane E. Sander For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management DELPHI FINANCIAL GROUP, INC. Ticker: DFG Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip R. O'Connor For For Management Elect Director Robert Rosenkranz For For Management Elect Director Donald A. Sherman For Withhold Management Elect Director Kevin R. Brine For For Management Elect Director Lawrence E. Daurelle For Withhold Management Elect Director Edward A. Fox For For Management Elect Director Steven A. Hirsh For For Management Elect Director Harold F. Ilg For Withhold Management Elect Director James M. Litvack For For Management Elect Director James N. Meehan For For Management Elect Director Robert M. Smith, Jr. For Withhold Management Elect Director Robert F. Wright For For Management 2 Other Business For Against Management DIODES INC. Ticker: DIOD Security ID: Meeting Date: MAY 29, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C.H. Chen For Withhold Management Elect Director Michael R. Giordano For Withhold Management Elect Director L.P. Hsu For For Management Elect Director Keh-Shew Lu For For Management Elect Director Shing Mao For For Management Elect Director Raymond Soong For For Management Elect Director John M. Stich For For Management 2 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: Meeting Date: NOV 28, 2007 Meeting Type: Annual Record Date: OCT 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elliot S. Jaffe For Withhold Management Elect Director Burt Steinberg For Withhold Management DRIL-QUIP, INC. Ticker: DRQ Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Mike Walker For For Management Elect Director John V. Lovoi For For Management 2 Ratify Auditors For For Management DYNAMIC MATERIALS CORP. Ticker: BOOM Security ID: 267888105 Meeting Date: JUN 5, 2008 Meeting Type: Annual Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dean K. Allen For For Management Elect Director Yvon Pierre Cariou For For Management Elect Director Bernard Hueber For For Management Elect Director Gerard Munera For For Management Elect Director Richard P. Graff For For Management Elect Director Rolf Rospek For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ENDURANCE SPECIALTY HOLDINGS LTD Ticker: ENH Security ID: G30397106 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Bolinder For For Management Elect Director B. O'Neill For For Management Elect Director R. Perry For For Management Elect Director R. Spass For For Management Elect Director S. Carlsen For For Management Elect Director D. Cash For For Management Elect Director K. Lestrange For For Management Elect Director A. Barlow For For Management Elect Director W. Bolinder For For Management Elect Director S. Carlsen For For Management Elect Director D. Izard For For Management Elect Director K. Lestrange For For Management Elect Director S. Minshall For For Management Elect Director B. O'Neill For For Management Elect Director A. Barlow For For Management Elect Director W. Bolinder For For Management Elect Director S. Carlsen For For Management Elect Director D. Izard For For Management Elect Director K. Lestrange For For Management Elect Director S. Minshall For For Management Elect Director B. O'Neill For For Management 2 TO APPOINT ERNST & YOUNG LTD. AS THE For For Management COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2 BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT COMMITTEE, TO SET THE FEES FOR ERNST & YOUNG LTD. 3 TO ADOPT THE COMPANYS AMENDED AND For For Management RESTATED BYE-LAWS 4 TO AMEND THE COMPANYS 2007 EQUITY For For Management INCENTIVE PLAN. ESCO TECHNOLOGIES INC. Ticker: ESE Security ID: Meeting Date: FEB 6, 2008 Meeting Type: Annual Record Date: DEC 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director L.W. Solley For For Management Elect Director J.D. Woods For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: 320867104 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John F. Chlebowski, Jr. For For Management 2 Elect Director Thomas M. Garvin For For Management 3 Elect Director John M. O?Meara For For Management 4 Elect Director John E. Rooney For For Management 5 Elect Director Ellen A. Rudnick For For Management 6 Ratify Auditors For For Management 7 Amend Non-Employee Director Omnibus Stock For For Management Plan FLOTEK INDUSTRIES, INC Ticker: FTK Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.W. Chisholm For For Management Elect Director J.D. Dumas Sr. For For Management Elect Director G.M. Pittman For For Management Elect Director B.E. Stewart For For Management Elect Director R.O. Wilson For For Management Elect Director W.R. Ziegler For For Management 2 Ratify Auditors For For Management FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: MAY 30, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Benjamin H. Griswold, IV For For Management Elect Director Joseph L. Lanier, Jr. For For Management Elect Director Jackie M. Ward For For Management Elect Director C. Martin Wood III For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management FORMFACTOR, INC. Ticker: FORM Security ID: Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dr. Homa Bahrami For For Management Elect Director G. Carl Everett, Jr. For For Management Elect Director Dr. Mario Ruscev For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: Meeting Date: MAY 12, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce A. Campbell For For Management Elect Director C. Robert Campbell For For Management Elect Director Richard W. Hanselman For For Management Elect Director C. John Langley, Jr. For For Management Elect Director Tracy A. Leinbach For For Management Elect Director G. Michael Lynch For For Management Elect Director Ray A. Mundy For For Management Elect Director Gary L. Paxton For For Management Elect Director B. Clyde Preslar For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management GEN-PROBE, INC. Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond V. Dittamore For For Management 2 Election of Director Abraham D. Sofaer For For Management 3 Elect Director Phillip M. Schneider For For Management 4 Ratify Auditors For For Management GLACIER BANCORP, INC. Ticker: GBCI Security ID: 37637Q105 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Blodnick For For Management Elect Director Allen J. Fetscher For For Management Elect Director John W. Murdoch For For Management 2 Declassify the Board of Directors For For Management HAEMONETICS CORP. Ticker: HAE Security ID: Meeting Date: AUG 1, 2007 Meeting Type: Annual Record Date: JUN 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan Bartlett Foote For For Management Elect Director Pedro P. Granadillo For For Management Elect Director Mark W. Kroll For For Management 2 Approve Qualified Employee Stock Purchase For Against Management Plan 3 Ratify Auditors For For Management HAIN CELESTIAL GROUP, INC., THE Ticker: HAIN Security ID: 405217100 Meeting Date: APR 1, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irwin D. Simon For For Management Elect Director Barry J. Alperin For For Management Elect Director Richard C. Berke For For Management Elect Director Beth L. Bronner For For Management Elect Director Jack Futterman For For Management Elect Director Daniel R. Glickman For For Management Elect Director Marina Hahn For For Management Elect Director Andrew R. Heyer For For Management Elect Director Roger Meltzer For For Management Elect Director Lewis D. Schiliro For For Management Elect Director Lawrence S. Zilavy For For Management 2 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 3 Ratify Auditors For For Management HEALTHCARE REALTY TRUST, INC. Ticker: HR Security ID: Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David R. Emery For For Management Elect Director Batey M. Gresham, Jr. For For Management Elect Director Dan S. Wilford For For Management 2 Ratify Auditors For For Management HEALTHCARE SERVICES GROUP, INC. Ticker: HCSG Security ID: Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. McCartney For For Management Elect Director Barton D. Weisman For For Management Elect Director Joseph F. McCartney For Withhold Management Elect Director Robert L. Frome For Withhold Management Elect Director Thomas A. Cook For Withhold Management Elect Director Robert J. Moss For For Management Elect Director John M. Briggs For For Management Elect Director Dino D. Ottaviano For For Management 2 Ratify Auditors For For Management HEALTHEXTRAS, INC. Ticker: HLEX Security ID: Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David T. Blair For For Management Elect Director Daniel J. Houston For For Management Elect Director Kenneth A. Samet For For Management 2 Ratify Auditors For For Management HEALTHWAYS, INC. Ticker: HWAY Security ID: Meeting Date: FEB 14, 2008 Meeting Type: Annual Record Date: DEC 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas G. Cigarran For Withhold Management Elect Director C. Warren Neel For For Management Elect Director John W. Ballantine For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management HEARTLAND EXPRESS, INC. Ticker: HTLD Security ID: 422347104 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Russell A. Gerdin For For Management Elect Director Michael J. Gerdin For Withhold Management Elect Director Richard O. Jacobson For For Management Elect Director Benjamin J. Allen For For Management Elect Director Lawrence D. Crouse For For Management Elect Director James G. Pratt For For Management 2 Ratify Auditors For For Management HEICO CORPORATION Ticker: HEI Security ID: Meeting Date: MAR 28, 2008 Meeting Type: Annual Record Date: JAN 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Samuel L. Higginbottom For For Management Elect Director Wolfgang Mayrhuber For Withhold Management Elect Director Eric A. Mendelson For Withhold Management Elect Director Laurans A. Mendelson For For Management Elect Director Victor H. Mendelson For Withhold Management Elect Director Albert Morrison, Jr. For For Management Elect Director Joseph W. Pallot For For Management Elect Director Alan Schriesheim For For Management Elect Director Frank J. Schwitter For For Management 2 Amend Stock Option Plan For Against Management 3 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: Meeting Date: AUG 16, 2007 Meeting Type: Annual Record Date: JUL 5, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Neil Cole For For Management Elect Director Barry Emanuel For For Management Elect Director Steven Mendelow For For Management Elect Director Drew Cohen For For Management Elect Director F. Peter Cuneo For For Management Elect Director Mark Friedman For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Neil Cole For For Management Elect Director Barry Emanuel For For Management Elect Director Steven Mendelow For For Management Elect Director Drew Cohen For For Management Elect Director F. Peter Cuneo For For Management Elect Director Mark Friedman For For Management Elect Director James A. Marcum For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Ratify Auditors For For Management IDEX CORP. Ticker: IEX Security ID: 45167R104 Meeting Date: APR 8, 2008 Meeting Type: Annual Record Date: FEB 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bradley J. Bell For For Management Elect Director Lawrence D. Kingsley For For Management Elect Director Gregory F. Milzcik For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Directors Thomas Craig For For Management Elect Directors Errol B. Desouza, Ph.D. For For Management Elect Directors R.M. Henderson, Ph.D. For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management IMMUCOR, INC. Ticker: BLUD Security ID: 452526106 Meeting Date: NOV 15, 2007 Meeting Type: Annual Record Date: SEP 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roswell S. Bowers For For Management Elect Director Gioacchino De Chirico For For Management Elect Director Ralph A. Eatz For For Management Elect Director Michael S. Goldman For For Management Elect Director Jack Goldstein For For Management Elect Director John A. Harris For For Management Elect Director Hiroshi Hoketsu For For Management Elect Director Joseph E. Rosen For For Management 2 Other Business For Against Management INTERLINE BRANDS, INC. Ticker: IBI Security ID: Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael E. DeDomenico For For Management Elect Director John J. Gavin For For Management Elect Director Ernest K. Jacquet For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INVENTIV HEALTH, INC. Ticker: VTIV Security ID: 46122E105 Meeting Date: JUN 11, 2008 Meeting Type: Annual Record Date: APR 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eran Broshy For For Management Elect Director John R. Harris For For Management Elect Director Terrell G. Herring For Withhold Management Elect Director Mark E. Jennings For For Management Elect Director Per G.H. Lofberg For For Management Elect Director A. Clayton Perfall For For Management Elect Director Craig Saxton, M.D. For For Management Elect Director R. Blane Walter For Withhold Management 2 Ratify Auditors For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. William Burdett For For Management Elect Director Robert C. Gasser For For Management Elect Director Timothy L. Jones For For Management Elect Director Robert L. King For For Management Elect Director Kevin J.P. O'Hara For For Management Elect Director Maureen O'Hara For For Management Elect Director Brian J. Steck For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management KAYDON CORP. Ticker: KDN Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Alexander For For Management Elect Director David A. Brandon For For Management Elect Director Patrick P. Coyne For For Management Elect Director William K. Gerber For For Management Elect Director Timothy J. O'Donovan For For Management Elect Director James O'Leary For For Management Elect Director Thomas C. Sullivan For For Management 2 Ratify Auditors For For Management LEXINGTON REALTY TRUST Ticker: LXP Security ID: Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. Robert Roskind For Withhold Management Elect Director Richard J. Rouse For Withhold Management Elect Director T. Wilson Eglin For For Management Elect Director Clifford Broser For Withhold Management Elect Director Geoffrey Dohrmann For For Management Elect Director Harold First For For Management Elect Director Richard Frary For For Management Elect Director Carl D. Glickman For For Management Elect Director James Grosfeld For For Management Elect Director Kevin W. Lynch For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management LKQ CORP. Ticker: LKQX Security ID: Meeting Date: MAY 5, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. Clinton Allen For For Management Elect Director Robert M. Devlin For For Management Elect Director Donald F. Flynn For For Management Elect Director Kevin F. Flynn For For Management Elect Director Ronald G. Foster For For Management Elect Director Joseph M. Holsten For For Management Elect Director Richard L. Keister For For Management Elect Director Paul M. Meister For For Management Elect Director John F. O'Brien For For Management Elect Director William M. Webster, IV For For Management 2 Ratify Auditors For For Management MCCORMICK & SCHMICKS SEAFOOD RESTAURANTS, INC. Ticker: MSSR Security ID: 579793100 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Emanuel N. Hilario For For Management 2 Elect Director Elliott H. Jurgensen, Jr. For For Management 3 Elect Director J. Rice Edmonds For For Management 4 Elect Director Jeffrey D. Klein For For Management 5 Elect Director David B. Pittaway For For Management 6 Elect Director James R. Parish For For Management 7 Elect Director Douglas L. Schmick For For Management 8 Ratify Auditors For For Management MENS WEARHOUSE, INC., THE Ticker: MW Security ID: Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAY 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George Zimmer For For Management Elect Director David H. Edwab For For Management Elect Director Rinaldo S. Brutoco For For Management Elect Director Michael L. Ray, Ph.D. For For Management Elect Director Sheldon I. Stein For For Management Elect Director Deepak Chopra, M.D. For For Management Elect Director William B. Sechrest For For Management Elect Director Larry R. Katzen For For Management 2 Amend Omnibus Stock Plan For Against Management MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: Meeting Date: JAN 22, 2008 Meeting Type: Annual Record Date: DEC 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James A. Buzard For For Management Elect Director John A. Kraeutler For Withhold Management Elect Director Gary P. Kreider For Withhold Management Elect Director William J. Motto For For Management Elect Director David C. Phillips For For Management Elect Director Robert J. Ready For For Management 2 Ratify Auditors For For Management 3 Permit Board to Amend Code of Regulations For For Management Without Shareholder Consent 4 Amend Omnibus Stock Plan For Against Management MICROS SYSTEMS, INC. Ticker: MCRS Security ID: Meeting Date: NOV 16, 2007 Meeting Type: Annual Record Date: OCT 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.L. Giannopoulos For For Management Elect Director Louis M. Brown, Jr. For Withhold Management Elect Director B. Gary Dando For For Management Elect Director John G. Puente For For Management Elect Director Dwight S. Taylor For For Management Elect Director William S. Watson For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management 4 Amend Stock Option Plan For Against Management 5 Other Business For Against Management MONARCH CASINO & RESORT, INC. Ticker: MCRI Security ID: Meeting Date: JUN 18, 2008 Meeting Type: Annual Record Date: APR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John Farahi For For Management Elect Director Craig F. Sullivan For For Management Elect Director Charles W. Scharer For For Management 2 Other Business For Against Management MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 9, 2008 Meeting Type: Annual Record Date: NOV 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert T. Brady For For Management 2 Approve Stock Appreciation Rights Plan For Against Management 3 Ratify Auditors For For Management NATCO GROUP, INC. Ticker: NTG Security ID: 63227W203 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John U. Clarke For For Management Elect Director Thomas C. Knudson For For Management Elect Director Patrick M. McCarthy For For Management 2 Ratify Auditors For For Management NATIONAL FINANCIAL PARTNERS CORP. Ticker: NFP Security ID: 63607P208 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephanie Abramson For For Management Elect Director Arthur Ainsberg For For Management Elect Director Jessica Bibliowicz For For Management Elect Director R. Bruce Callahan For For Management Elect Director John Elliott For For Management Elect Director Shari Loessberg For For Management Elect Director Kenneth Mlekush For For Management 2 Ratify Auditors For For Management NCI BUILDING SYSTEMS, INC. Ticker: NCS Security ID: 628852105 Meeting Date: MAR 6, 2008 Meeting Type: Annual Record Date: JAN 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Norman C. Chambers For For Management Elect Director William D. Breedlove For For Management Elect Director Phillip J. Hawk For For Management 2 Ratify Auditors For For Management NEUSTAR, INC Ticker: NSR Security ID: 64126X201 Meeting Date: JUL 9, 2007 Meeting Type: Annual Record Date: MAY 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey E. Ganek For For Management Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management NEUSTAR, INC Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: APR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James G. Cullen For For Management Elect Director Joel P. Friedman For For Management Elect Director Kenneth A. Pickar For For Management 2 Ratify Auditors For For Management NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: DEC 24, 2007 Meeting Type: Annual Record Date: NOV 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ron Gutler as Director For For Management 2 Elect Joseph Atsmon as Director For For Management 3 Elect Rimon Ben-Shaoul as Director For For Management 4 Elect Yoseph Dauber as Director For For Management 5 Elect John Hughes as Director For For Management 6 Elect Dan Falk as External Director and For For Management Approve His Compensation 7 Elect Yochi Dvir as External Director and For For Management Approve His Compensation 8 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 9 Approve Annual Fee Paid to Board Chairman For For Management OIL STATES INTERNATIONAL INC. Ticker: OIS Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christopher T. Seaver For For Management Elect Director Douglas E. Swanson For For Management Elect Director Cindy B. Taylor For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management OMRIX BIOPHARMACEUTICALS INC Ticker: OMRI Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Ellberger For For Management Elect Director Bernard Horowitz For For Management Elect Director Pamela McNamara For For Management Elect Director Kevin Rakin For For Management Elect Director Philippe Romagnoli For For Management Elect Director Steven St. Peter For For Management Elect Director Robert Taub For For Management 2 Ratify Auditors For For Management OPTIONSXPRESS HOLDINGS, INC. Ticker: OXPS Security ID: Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James A. Gray For For Management Elect Director Ned W. Bennett For For Management Elect Director Steven Fradkin For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 27, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Hagerty For For Management Elect Director Michael R. Kourey For For Management Elect Director Betsy S. Atkins For For Management Elect Director David G. Dewalt For For Management Elect Director John A. Kelley, Jr. For For Management Elect Director Kevin J. Kennedy For For Management Elect Director D. Scott Mercer For For Management Elect Director William A. Owens For For Management Elect Director Kevin T. Parker For For Management 2 Ratify Auditors For For Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: MAY 16, 2008 Meeting Type: Annual Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James Voss For For Management Elect Director Scott Tabakin For For Management 2 Ratify Auditors For For Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: Meeting Date: NOV 7, 2007 Meeting Type: Annual Record Date: SEP 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan D. Bickell For For Management Elect Director Balakrishnan S. Iyer For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: Meeting Date: JUN 13, 2008 Meeting Type: Annual Record Date: APR 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Balu Balakrishnan For For Management Elect Director Alan D. Bickell For For Management Elect Director Nicholas E. Brathwaite For For Management Elect Director R. Scott Brown For For Management Elect Director James Fiebiger For For Management Elect Director Balakrishnan S. Iyer For For Management Elect Director E. Floyd Kvamme For For Management Elect Director Steven J. Sharp For For Management 2 Amend Non-Employee Director Stock Option For Against Management Plan 3 Amend Qualified Employee Stock Purchase For Against Management Plan 4 Ratify Auditors For For Management PROGRESS SOFTWARE CORP. Ticker: PRGS Security ID: Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors For Against Management Elect Director Joseph W. Alsop For For Management Elect Director Barry N. Bycoff For For Management Elect Director Roger J. Heinen For For Management Elect Director Charles F. Kane For For Management Elect Director David A. Krall For For Management Elect Director Michael L. Mark For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management PSYCHIATRIC SOLUTIONS, INC. Ticker: PSYS Security ID: 74439H108 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joey A. Jacobs For For Management Elect Director Edward K. Wissing For For Management Elect Director William M. Petrie, M.D. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RITCHIE BROS. AUCTIONEERS INC. Ticker: RBA Security ID: Meeting Date: APR 11, 2008 Meeting Type: Annual/Special Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Robert Waugh Murdoch as Director For For Management Elect Peter James Blake as Director For For Management Elect Eric Patel as Director For For Management Elect Beverley Anne Briscoe as Director For For Management Elect Edward Baltazar Pitoniak as For For Management Director Elect Christopher Zimmerman as Director For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve 3:1 Stock Split For For Management ROFIN-SINAR TECHNOLOGIES, INC. Ticker: RSTI Security ID: Meeting Date: MAR 19, 2008 Meeting Type: Annual Record Date: JAN 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter Wirth For Withhold Management Elect Director Stephen D. Fantone For For Management 2 Ratify Auditors For For Management RTI INTERNATIONAL METALS, INC. Ticker: RTI Security ID: 74973W107 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Craig R. Andersson For For Management Elect Director Daniel I. Booker For For Management Elect Director Donald P. Fusilli, Jr. For For Management Elect Director Ronald L. Gallatin For For Management Elect Director Charles C. Gedeon For For Management Elect Director Robert M. Hernandez For For Management Elect Director Dawne S. Hickton For For Management Elect Director Edith E. Holiday For For Management Elect Director Michael C. Wellham For For Management Elect Director James A. Williams For For Management 2 Ratify Auditors For For Management SELECTIVE INSURANCE GROUP, INC. Ticker: SIGI Security ID: 816300107 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John C. Burville For For Management Elect Director Paul D. Bauer For For Management Elect Director Joan M. Lamm-Tennant For For Management Elect Director Michael J. Morrissey For For Management Elect Director Ronald L. O'Kelley For For Management 2 Ratify Auditors For For Management SHUFFLE MASTER, INC. Ticker: SHFL Security ID: Meeting Date: MAR 26, 2008 Meeting Type: Annual Record Date: JAN 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark L. Yoseloff For For Management Elect Director Garry W. Saunders For For Management Elect Director Louis Castle For For Management Elect Director Phillip C. Peckman For For Management Elect Director James L. Nelson For For Management Elect Director John R. Bailey For For Management 2 Ratify Auditors For For Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alfred B. DelBello For For Management Elect Director Scott A. Shay For Withhold Management Elect Director Joseph J. Depaolo For For Management 2 Amend Omnibus Stock Plan For Against Management SILGAN HOLDINGS INC. Ticker: SLGN Security ID: Meeting Date: JUN 4, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D. Greg Horrigan For Withhold Management Elect Director John W. Alden For For Management 2 Ratify Auditors For For Management SIRONA DENTAL SYSTEMS INC Ticker: SIRO Security ID: 82966C103 Meeting Date: FEB 26, 2008 Meeting Type: Annual Record Date: JAN 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William K. Hood For For Management Elect Director Harry M. Jansen Kraemer, For Withhold Management Jr Elect Director Jeffrey T. Slovin For Withhold Management 2 Ratify Auditors For For Management SONIC CORP. Ticker: SONC Security ID: Meeting Date: JAN 10, 2008 Meeting Type: Annual Record Date: NOV 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard Lieberman For For Management Elect Director H.E. 'Gene' Rainbolt For For Management SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold J. Bouillion For For Management Elect Director Enoch L. Dawkins For For Management Elect Director James M. Funk For For Management Elect Director Terence E. Hall For For Management Elect Director E.E. 'Wyn' Howard, III For For Management Elect Director Richard A. Pattarozzi For For Management Elect Director Justin L. Sullivan For For Management 2 Ratify Auditors For For Management SUPERTEX, INC. Ticker: SUPX Security ID: Meeting Date: AUG 17, 2007 Meeting Type: Annual Record Date: JUN 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Henry C. Pao For For Management Elect Director Benedict C.K. Choy For Withhold Management Elect Director W. Mark Loveless For For Management Elect Director Elliott Schlam For For Management Elect Director Milton Feng For For Management 2 Ratify Auditors For For Management TETRA TECHNOLOGIES, INC. Ticker: TTI Security ID: 88162F105 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul D. Coombs For Withhold Management Elect Director Ralph S. Cunningham For For Management Elect Director Tom H. Delimitros For For Management Elect Director Geoffrey M. Hertel For For Management Elect Director Allen T. Mcinnes For Withhold Management Elect Director Kenneth P. Mitchell For For Management Elect Director William D. Sullivan For For Management Elect Director Kenneth E. White, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management TORO COMPANY, THE Ticker: TTC Security ID: Meeting Date: MAR 11, 2008 Meeting Type: Annual Record Date: JAN 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Katherine J. Harless For For Management Elect Director Michael J. Hoffman For For Management Elect Director Inge G. Thulin For For Management 2 Amend Stock Option Plan For Against Management 3 Ratify Auditors For For Management TRACTOR SUPPLY CO. Ticker: TSCO Security ID: Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James F. Wright For For Management Elect Director Johnston C. Adams For For Management Elect Director William Bass For For Management Elect Director Jack C. Bingleman For For Management Elect Director S.P. Braud For For Management Elect Director Richard W. Frost For For Management Elect Director Cynthia T. Jamison For For Management Elect Director Gerard E. Jones For For Management Elect Director George Mackenzie For For Management Elect Director Edna K. Morris For For Management 2 Ratify Auditors For For Management TRANSACTION SYSTEMS ARCHITECTS, INC. Ticker: TSAI Security ID: 893416107 Meeting Date: JUL 24, 2007 Meeting Type: Annual Record Date: JUN 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John D. Curtis For For Management Elect Director Philip G. Heasley For For Management Elect Director Harlan F. Seymour For For Management Elect Director John M. Shay, Jr. For For Management Elect Director John E. Stokely For For Management 2 Change Company Name For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management UCBH HOLDINGS, INC. Ticker: UCBH Security ID: 90262T308 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Li-Lin Ko For For Management 2 Elect Director Richard Li-Chung Wang For For Management 3 Elect Director Dennis Wu For Against Management 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management VITAL SIGNS, INC. Ticker: VITL Security ID: Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Terry D. Wall For For Management Elect Director C. Barry Wicker For Withhold Management WASTE CONNECTIONS, INC. Ticker: WCN Security ID: Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert H. Davis For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jenne K. Britell For For Management Elect Director Donald E. Morel, Jr. For For Management Elect Director John H. Weiland For For Management Elect Director Robert C. Young For For Management Elect Director Thomas W. Hofmann For For Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORP Ticker: WAB Security ID: Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Emilio A. Fernandez For For Management Elect Director Lee B. Foster, II For For Management Elect Director James V. Napier For For Management WOLVERINE WORLD WIDE, INC. Ticker: WWW Security ID: 978097103 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William K. Gerber For For Management Elect Director Blake W. Krueger For For Management Elect Director Michael A. Volkema For For Management 2 Ratify Auditors For For Management END NPX REPORT SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SENTINEL VARIABLE PRODUCTS TRUST (Registrant) By /s/ D. RUSSELL MORGAN D. RUSSELL MORGAN, ESQ., Chief Compliance Officer (Signature & Title) Date: 08/29/08
